Exhibit 10.1

Execution Version

LIMITED LIABILITY COMPANY MEMBERSHIP INTEREST
PURCHASE AGREEMENT

by and between

DENTAL SPAS, LLC,

as “Buyer”

and

BRITESMILE, INC.,

as “Seller”

Dated:  January 13, 2006

--------------------------------------------------------------------------------




LIMITED LIABILITY COMPANY MEMBERSHIP INTEREST
PURCHASE AGREEMENT

                    This Limited Liability Company Membership Interest Purchase
Agreement (this “Agreement”) is entered into as of January 13, 2006 by and
between Dental Spas, LLC, an Iowa limited liability company (“Buyer”), and
BriteSmile, Inc., a Utah corporation (“Seller”).

RECITALS

                                        A.          As of the date hereof,
Seller has agreed to contribute (such contribution of assets and liabilities,
the “Contribution”) all of its assets and liabilities related to its business
(1) of owning or operating dedicated centers, in retail locations, in which the
dental services provided or authorized to be provided are limited to providing
tooth whitening, orthodontics, veneers, x-rays, cleaning and prophys to
consumers and (2) selling in such dedicated centers and in other retail channels
not including professional dental offices teeth whitening products, including
its BriteSmile-to-Go pen, toothpaste, mouthwash and gum products, directly and
through third party retail establishments ((1) and (2) being referred to
collectively as the “Spa Business”) to BriteSmile Spas, LLC, a Delaware limited
liability company (the “Company”), in exchange for all of the outstanding
membership interests in the Company (the “Membership Interests”) pursuant to the
terms of the Contribution Agreement, dated as of the date hereof (the
“Contribution Agreement”), by and between Seller and the Company a copy of which
is attached hereto as Exhibit A, all as provided herein or under the Spa License
Agreement.

                                        B.          Buyer desires to purchase
from Seller, and Seller desires to sell to Buyer, all of the Membership
Interests, subject to the terms and conditions of this Agreement.

                                        C.          Concurrently with the
execution of this Agreement, (a) shareholders of Seller that hold 51.8% of the
voting power of Seller entitled to approve the Contemplated Transactions have
executed shareholder consents (the “Shareholder Consents”) voting in favor of
approval of the Contemplated Transactions and shareholders of Seller that hold
approximately 41% of the voting power of Seller entitled to vote on the
Contemplated Transactions have executed consent agreements pursuant to which
they have agreed not to revoke such shareholder consents or vote in favor of
certain other transactions or actions in accordance with the terms of such
consent agreements entered into with Buyer;  and (b) Seller’s board of directors
(the “Board”) has adopted a resolution, in the form set forth in Section 3.2 of
the Disclosure Schedule, recommending to the shareholders that they approve this
Agreement and the Contemplated Transactions. 

--------------------------------------------------------------------------------




AGREEMENT

                              NOW, THEREFORE, in consideration of the
representations, warranties, covenants and agreements set forth in this
Agreement, and for other good and valuable consideration, the receipt and
accuracy of which are hereby acknowledged, the parties hereto agree as follows:

ARTICLE I.          
DEFINITIONS AND INTERPRETATION PROVISIONS

                    1.1          Definitions.  As used herein, the following
terms shall have the following meanings:

                                   “Accounts Receivable” shall mean (a) all
trade accounts receivable and other rights to payment from customers of the
Company and the full benefit of all security for such accounts or rights to
payment, including all trade accounts receivable representing amounts receivable
in respect of products sold or services rendered to customers of the Company,
(b) all other accounts or notes receivable from customers of the Company and the
full benefit of all security for such accounts or notes and (c) any claim,
remedy or other right related to any of the foregoing.

                                   “Accrued Vacation Amount” shall mean the
aggregate dollar amount attributable to all unpaid or unused “paid time off”
accrued with respect to employees of the Company or of any P.C. as of the
Closing Date which shall be determined, on an employee-by-employee basis, by
multiplying the number of days of accrued and unpaid or unused paid time off for
each such employee by such employee’s daily base salary as of immediately prior
to the Closing Date.

                                    “Associated Center Business” shall mean the
business conducted by Seller and its affiliates of offering teeth-whitening
products and systems through existing independent dental offices worldwide,
known as BriteSmile Professional Teeth Whitening Associated Centers.

                                   “Associated Center Sale” shall mean the sale
of Seller’s Associated Center Business or all or a material portion of the
assets of Seller’s Associated Center Business, in one or more related
transactions.

                                   “Code” shall mean the Internal Revenue Code
of 1986, as amended.

                                   “Contemplated Transactions” shall mean all of
the transactions contemplated by this Agreement.

2

--------------------------------------------------------------------------------




                                   “Contract” shall mean any agreement,
contract, Lease, consensual obligation, promise or undertaking (whether written
or oral and whether express or implied), whether or not legally binding.

                                   “Contributed Assets” shall have the meaning
set forth in the Contribution Agreement.

                                   “Disclosure Schedule” shall mean a schedule
delivered by Seller to Buyer on the date hereof, which sets forth exceptions to
the representations and warranties contained in ARTICLE III and ARTICLE IV
hereof and certain information called for by this Agreement.

                                   “Encumbrances” shall mean any charge, claim,
lien, option, pledge, security interest, mortgage, right of way, easement,
encroachment, right of first option, right of first refusal, hypothecation,
encumbrance, preference, right of possession, lease, preference, license, proxy,
or community property interest of any nature, including any voting right (in the
case of any security or equity interest), transfer, receipt of income or
exercise of any other attribute of ownership of any third party.

                                   “Environmental, Health and Safety
Requirements” shall mean all Legal Requirements of any Governmental Body
concerning public health and safety, worker health and safety, and pollution or
protection of the environment, including without limitation all those relating
to the presence, use, production, generation, handling, transportation,
treatment, storage, disposal, distribution, labeling, testing, processing,
discharge, release, threatened release, control, or cleanup of any hazardous
materials, substances or wastes, as such requirements are duly enacted and in
effect on the date hereof.

                                   “ERISA” shall mean the Employee Retirement
Income Security Act of 1974, as amended.

                                   “GAAP” shall mean U.S. Generally Accepted
Accounting Principles, consistently applied.

                                   “Governing Documents” shall mean with respect
to any particular entity, (a) if a corporation, the articles or certificate of
incorporation and the bylaws, (b) if a general partnership, the partnership
agreement and any statement of partnership, (c) if a limited partnership, the
limited partnership agreement and the certificate of limited partnership, (d) if
a limited liability company, the articles of organization and operating
agreement, (e) if another type of Person other than a natural person, any other
charter or similar document adopted or filed in connection with the creation,
formation or organization of the Person, (f) all equityholders’ agreements,
voting agreements, voting trust agreements, joint venture agreements,
registration rights agreements or other agreements or documents relating to the
organization, management or operation of any Person or relating to the rights,
duties and obligations of the equityholders of any Person and (g) any amendment
or supplement to any of the foregoing.

3

--------------------------------------------------------------------------------




                                   “Governmental Authorization” shall mean any
approval, consent, ratification, waiver, authorization, license, registration or
permit issued, granted, given or otherwise made available by or under the
authority of any Governmental Body or pursuant to any Legal Requirement.

                                   “Governmental Body” shall mean any:

                                   (a)          nation, state, county, city,
town, borough, village, district or other governmental jurisdiction;

                                   (b)          federal, state, local,
municipal, foreign or other government;

                                   (c)          governmental or
quasi-governmental authority of any nature (including any agency, branch,
department, board, commission, court, tribunal or other entity exercising
governmental or quasi-governmental powers);

                                   (d)          multinational organization or
body;  or

                                   (e)          body entitled to exercise, any
administrative, executive, judicial, legislative, police, regulatory or taxing
authority or power.

                                   “Inventories” shall mean all inventories of
the Company (and not furniture, equipment or the twenty (20) lighting devices to
be transferred to the Company pursuant to the Contribution Agreement), wherever
located, including all finished goods, work in process, raw materials, spare
parts and all other materials and supplies to be used or consumed by the Company
in the production of finished goods.

                                   “Knowledge” shall mean (a) with respect to
Seller, the actual knowledge of Anthony Pilaro, Dr. Julian Feneley, Nhat Ngo and
Kenneth A. Czaja and (b) with respect to Buyer, the actual knowledge of Dr.
Philip Hirschhorn.

                                   “Lease Security Instruments” means any and
all certificates of deposit, financial guarantees, restricted bank deposits or
other instruments made or required to be made to secure performance under the
Leases.  The parties agree that any cash deposits made or required to be made to
secure performance under the Leases shall not be Lease Security Instruments.

4

--------------------------------------------------------------------------------




                                   “Legal Requirement” shall mean any federal,
state, local, municipal, foreign, international, multinational or other
constitution, law, ordinance, established principle of common law, code,
regulation, statute or treaty.

                                   “Liability” shall mean with respect to any
Person, any liability or obligation of such Person of any kind, character or
description, whether known or unknown, absolute or contingent, accrued or
unaccrued, disputed or undisputed, liquidated or unliquidated, secured or
unsecured, joint or several, due or to become due, vested or unvested,
executory, determined, determinable or otherwise, and whether or not the same is
required to be accrued on the financial statements of such Person.

                                   “Order” shall mean any order, injunction,
judgment, decree, ruling, assessment or arbitration award of any Governmental
Body or arbitrator.

                                   “Ordinary Course of Business” shall mean an
action taken by a Person will be deemed to have been taken in the Ordinary
Course of Business only if that action:

                                   (a)          is consistent in nature, scope
and magnitude with the past practices of such Person and is taken in the
ordinary course of the normal, day-to-day or other periodic operations of such
Person;

                                   (b)          does not require authorization
by the board of directors or shareholders of such Person (or by any Person or
group of Persons exercising similar authority) and does not require any other
separate or special authorization of any nature;  and

                                   (c)          is similar in nature, scope and
magnitude to actions reasonably expected to be customarily taken, without any
separate or special authorization, in the ordinary course of the normal,
day-to-day or other periodic operations of other Persons that are in the same
line of business as such Person.

                                   “P.C.” means a professional corporation owned
by a licensed dentist which provides dental services to consumers at a Spa.

                                   “P.C. Dentist” means a dentist who owns or is
employed by a P.C.

                                   “Permitted Encumbrances” shall mean (a)
Encumbrances for Taxes or other governmental charges not yet due and payable by
a Person so long as such Person discharges such taxes when they become due and
payable, except the amount or validity of which is being contested by such
Person in good faith;  (b) Encumbrances for Taxes or other governmental charges
the amount or validity of which is being contested by such Person in good faith
by appropriate proceedings as set forth in Section 4.10 of the Disclosure
Schedule;

5

--------------------------------------------------------------------------------




(c) statutory liens of landlords and liens of carriers, warehousemen, mechanics,
materialmen, repairmen and other liens imposed by law (other than such liens of
which Seller has Knowledge as of the date hereof); (d) zoning, entitlement,
building and other land use regulations imposed by governmental agencies having
jurisdiction over the real property which are not violated by the current use
and operation of the real property by Seller;  (e) covenants, conditions,
restrictions, easements and other matters of record affecting title to the real
property which have been disclosed in writing to the Buyer and do not
unreasonably interfere with the current use (or use contemplated by the Spa
License Agreement), occupancy, or value, or the marketability of title, of real
property;  (f) liens which in the aggregate are not substantial in amount, do
not materially detract from the value or transferability of the property or
assets subject thereto or interfere with the present use and have not arisen
other than in the Ordinary Course of Business;  and (g) Encumbrances set forth
on Section 4.7 of the Disclosure Schedule.

                                   “Person” shall mean an individual,
partnership, corporation, business trust, limited liability company, limited
liability partnership, joint stock company, trust, unincorporated association,
joint venture or other entity or a Governmental Body.

                                   “Proceeding” shall mean any action,
arbitration, audit, hearing, investigation, litigation or suit (whether civil,
criminal, administrative, judicial or investigative, whether formal or informal,
whether public or private) commenced, brought, conducted or heard by or before,
or otherwise involving, any Governmental Body or arbitrator.

                                   “Representative” shall mean with respect to a
particular Person, any director, officer, agent, consultant, advisor,
accountant, financial advisor, legal counsel or other representative of that
Person.

                                   “Securities Act” shall mean the Securities
Act of 1933, as amended.

                                   “Spa Business Combination” shall mean any
transaction or series of related transactions pursuant to which Seller directly
or indirectly may sell or otherwise transfer or could be deemed to have
transferred the Spa Business or the Contributed Assets (other than in the
Ordinary Course of Business), except that the following shall not constitute a
Spa Business Combination:  (a) the acquisition by any Person or “group” (as such
term is defined in Section 13(d) of the Exchange Act and the rules and
regulations promulgated thereunder) of beneficial ownership of outstanding
voting securities of Seller, (b) any merger or  business combination with
another entity that results in the shareholders of Seller immediately prior to
the merger or business combination owning less than 50% of the voting power of
the surviving entity immediately following the closing of the merger or business
combination or (c) the Associated Center Sale.

6

--------------------------------------------------------------------------------




                                   “Spa License Agreement” shall mean the
license agreement in the form attached hereto as Exhibit B.

                                   “Spas” shall have the meaning set forth in
the Spa License Agreement.

                                   “Subsidiary” shall mean with respect to any
Person, any corporation or other Person of which securities or other interests
having the power to elect a majority of that Person’s board of directors or
similar governing body, or otherwise having the power to direct the business and
policies of that Person (other than securities or other interests having such
power only upon the happening of a contingency that has not occurred), are held
by such Person or one or more of its Subsidiaries.

                                   “Superior Offer” shall mean an unsolicited,
bona fide written offer made by a Third Party to engage in a Spa Business
Combination or a transaction that includes a Spa Business Combination as well as
other assets of Seller (including a sale of substantially all the assets of
Seller or a sale of all of the capital stock of Seller) on terms that the Board
determines, in its reasonable judgment, based upon written advice of an
independent financial advisor of nationally recognized reputation, to be more
favorable to Seller’s shareholders from a financial point of view than the terms
of the Contemplated Transactions;  provided, however, that any such offer shall
not be deemed to be a “Superior Offer” if the Board does not reasonably
determine, based upon written advice of such independent financial advisor, that
the Third Party has the same or better financing commitments than Buyer has
obtained on the date the offer is determined to be a Superior Offer and that the
Third Party is reasonably capable of obtaining such financing.

                                   “Tax” shall mean any income, gross receipts,
license, payroll, employment, excise, severance, stamp, occupation, premium,
property, environmental, windfall profit, customs, vehicle, airplane, boat,
vessel or other title or registration, capital stock, franchise, employees’
income withholding, foreign or domestic withholding, social security,
unemployment, disability, personal property, sales, use, transfer, value added,
alternative, add-on minimum and other tax, fee, assessment, levy, tariff, charge
or duty of any kind whatsoever and any interest, penalty, addition or additional
amount thereon imposed, assessed or collected by or under the authority of any
Governmental Body or payable under any tax-sharing agreement or any other
Contract.

                                   “Tax Return” shall mean any return (including
any information return), report, statement, schedule, notice, form, declaration,
claim for refund or other document or information filed with or submitted to, or
required to be filed with or submitted to, any Governmental Body in connection
with the determination, assessment, collection or payment of any Tax or in
connection with the administration, implementation or enforcement of or
compliance with any Legal Requirement relating to any Tax.

                                   “Thai Spa” shall mean the BriteSmile
Whitening Spa (Thailand) Limited.

7

--------------------------------------------------------------------------------




                                   “Thai Spa Proceeds” shall mean all amounts
that Seller is entitled to receive in consideration for its equity interest in
the Thai Spa, if any, pursuant to the exercise of certain rights of first
refusal by the other equity holder of the Thai Spa, which is an amount equal to
$291,000.

                                   “Third-Party” shall mean any Person other
than the parties and each of their respective affiliates, officers, directors,
stockholders, agents and each of their respective heirs, successors, assigns and
executors.

                                   “Third-Party Claim” shall mean any claim
against any Indemnified Person by a Third Party, whether or not involving a
Proceeding.

                                   “Webscheduler Products” shall mean Seller’s
Webscheduler Software, Seller’s Webscheduler website and Seller’s Webscheduler
reporting website.

                    1.2          Other Defined Terms.  The following terms shall
have the meanings given them in the Sections of this Agreement set forth below:

Term

 

Section

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Agreement

 

Preamble

Annual Financial Statements

 

4.6

Balance Sheet Date

 

4.6

Board

 

Recitals

Buyer

 

Preamble

Buyer Contact

 

11.2(a)

Buyer Indemnified Person

 

10.2

Closing

 

2.3

Closing Date

 

2.3

Commission

 

4.6

Company

 

Recitals

Company Financial Statements

 

4.6

Confidential Information

 

11.1(a)

Contribution

 

Recitals

Contribution Agreement

 

Recitals

Copyrights

 

4.13(a)

Damages

 

10.2

Disclosing Party

 

11.1(a)

Employee Plans

 

4.12

ERISA Affiliate

 

4.12

Indemnified Person

 

10.5(a)

Indemnifying Person

 

10.5(a)

Leases

 

4.21

Licenses

 

4.13(a)

Magic Mirror Rights

 

9.5

Marks

 

4.13(a)

8

--------------------------------------------------------------------------------




Material Adverse Effect

 

4.11

Membership Interests

 

Recitals

Other Consents

 

7.2(b)

Patents

 

4.13(a)

Pre-Closing Taxes

 

9.12

Proprietary Rights

 

4.13(a)

Purchase Price

 

2.2

Quarterly Financial Statements

 

4.6

Receiving Party

 

11.1(a)

Required Consents

 

7.2(b)

Restricted Business

 

9.7

Seller

 

Preamble

Seller Contact

 

11.2(a)

Seller Indemnified Persons

 

10.3

Software

 

4.13

Spa Business

 

Recitals

Tax Filings

 

6.11

Termination Fee

 

8.2(b)

Trade Secret

 

4.13(a)

                    1.3          Interpretation Provisions.  In this Agreement,
unless a clear contrary intention appears: 

                                   (a)          Any reference to “party” or
“parties” shall be a reference to Buyer and Seller, individually or
collectively, as the case may be.

                                   (b)          The words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement refer to
this Agreement as a whole and not to any particular provision of this Agreement,
and article, section, schedule and exhibit references are to this Agreement
unless otherwise specified.  The meaning of defined terms shall be equally
applicable to the singular and plural forms of the defined terms.  The term “or”
is disjunctive but not necessarily exclusive.  The terms “include” and
“including,” however used, are not limiting and mean “including without
limitation.”

                                   (c)          References to dollars or “$”
shall mean dollars in lawful currency of the United States of America.

                                   (d)          References to agreements and
other documents shall be deemed to include all subsequent amendments, addenda
and other modifications thereto, and all exhibits and schedules thereto through
the date hereof.

9

--------------------------------------------------------------------------------




                                   (e)          References to statutes shall
include all regulations promulgated thereunder and references to statutes or
regulations shall be construed as including all statutory and regulatory
provisions consolidating, amending or replacing the statute or regulation.

                                   (f)          The captions and headings of
this Agreement are for convenience of reference only and shall not affect the
construction of this Agreement.

                                   (g)          The language used in this
Agreement shall be deemed to be the language chosen by the parties to express
their mutual intent, and no rule of strict construction shall under any
circumstances be applied against any party.

                                   (h)          Representations, warranties,
covenants, indemnities or obligations given or entered into by more than one
party hereunder shall bind each of the parties thereto jointly and severally.

                                   (i)          In resolving any dispute
regarding, or construing any provision in, this Agreement, there shall be no
presumption made or inference drawn because of the drafting history of the
Agreement, or because of the inclusion of a provision not contained in a prior
draft or the deletion of a provision contained in a prior draft.

ARTICLE II.        
PURCHASE AND SALE OF MEMBERSHIP INTERESTS;  CLOSING

                    2.1          Sale of Membership Interests.  On and subject
to the terms of this Agreement, Buyer agrees to purchase from Seller, and Seller
agrees to sell, convey, transfer, assign and deliver to Buyer, the Membership
Interests for the consideration specified in Section 2.2.  In connection with
such sale, conveyance, transfer, assignment and delivery, Seller shall cease to
be a member of the Company and parties shall take such actions as are necessary
to remove Seller as the manager of the Company, including, without limitation,
the appointment of a successor manager by Buyer.

                    2.2          Consideration for Membership Interests.  As
full and complete consideration for the sale, transfer, assignment, conveyance
and delivery of the Membership Interests by Seller to Buyer, and for all
representations, warranties, covenants and obligations of Seller in this
Agreement, Buyer shall pay to Seller cash in an amount equal to Twenty Million
Dollars ($20,000,000), less the sum of (i) the Accrued Vacation Amount, if any
and (ii) the Thai Spa Proceeds (collectively, the “Purchase Price”).  Not later
than four (4) business days prior to the Closing, Seller shall notify Buyer in
writing of the Accrued Vacation Amount.

                    2.3          Closing.  The consummation of the transactions
contemplated by this Agreement (the “Closing”) shall take place at Skadden,
Arps, Slate, Meagher & Flom LLP, Four Embarcadero Center, San Francisco,
California at 10:00 a.m. local time on the second (2nd) business day following
the satisfaction or waiver of all conditions to the obligations of the parties
to consummate the transactions contemplated hereby (other than those conditions
to be satisfied at the Closing itself) or such other date as Buyer and Seller
may mutually determine (the “Closing Date”).

10

--------------------------------------------------------------------------------




                    2.4          Deliveries at Closing.  At the Closing, Seller
will deliver to Buyer (a) documentation reasonably satisfactory to Buyer
transferring and assigning to Buyer the Membership Interests and (b) the various
certificates, instruments and documents referred to in Section 7.2 below.  At
the Closing, Buyer will deliver to Seller (a) the Purchase Price by wire
transfer of immediately available funds to an account provided by Seller and (b)
the various certificates, instruments and documents referred to in Section 7.1
below.  At the Closing, the parties shall, and shall cause the Company to,
consummate the Contribution in accordance with the terms of the Contribution
Agreement.

                    2.5          Purchase Price Allocation. 

                                   (a)          Buyer and Sellers agree to
allocate the Purchase Price among the assets of the Company for purposes of
Sections 755 and 1060 of the Code (the “Allocation”).  Except as set forth in
(b), neither Buyer nor Seller (nor any of their respective Affiliates) shall
file any Tax Return or take a position with a taxing authority that is
inconsistent with the Allocation, including any amendments.

                                   (b)          Buyer shall present a draft of
the Allocation (the “Proposed Allocation”) to Seller for review as soon as
reasonably practicable after the Closing Date.  Except as provided in
subparagraphs (i) and (ii) of this Section 2.5(b), at the close of business on
the 51st day after delivery of the Proposed Allocation, the Proposed Allocation
shall become binding upon Buyer and Seller and shall be the Allocation.

                                                  (i)          Seller shall
raise any objection to the Proposed Allocation in writing within fifty (50) days
of the delivery of the Proposed Allocation.  Seller and Buyer shall negotiate in
good faith to resolve any differences for thirty (30) days after delivery of any
objection by Seller.  If Buyer and Seller reach written agreement amending the
Proposed Allocation, the Proposed Allocation, as amended by such written
agreement, shall become binding upon Seller and Buyer and shall be the
Allocation.

                                                  (ii)          If Seller and
Buyer cannot mutually agree on the appropriate allocation within the 30-day time
limit set forth in subparagraph (i) above, Buyer and Seller may agree to report
differing allocations for tax purposes, provided that each party shall provide
the other with the allocation reported by such party.

11

--------------------------------------------------------------------------------




ARTICLE III.
REPRESENTATIONS AND WARRANTIES REGARDING SELLER

                         Seller hereby makes the representations and warranties
set forth below to Buyer as of the date hereof, except as disclosed in the
Disclosure Schedule (with each disclosure set forth therein in any section being
deemed to be cross-referenced to each other section herein). 

                    3.1          Organization of Seller.  Seller is a
corporation duly organized, validly existing and in good standing under the laws
of Utah, with full corporate power and authority to conduct its business as it
is now being conducted and to own or use the properties and assets that it
purports to own or use. 

                    3.2          Authorization of Transaction.  Subject to the
approval of this Agreement and the Contemplated Transactions by the shareholders
of Seller having become effective in accordance with all Legal Requirements,
Seller has full power and authority (including full corporate power and
authority) to execute and deliver this Agreement and to perform its obligations
hereunder.  Subject to the approval of this Agreement and the Contemplated
Transactions by the shareholders of Seller having become effective in accordance
with all Legal Requirements, this Agreement constitutes the valid and legally
binding obligation of Seller, enforceable in accordance with its terms and
conditions, subject in each case to the effect of applicable bankruptcy,
reorganization, insolvency, moratorium or similar laws affecting creditors’
rights generally and subject to the effect of general principles of equity,
including, without limitation, the possible unavailability of specific
performance or injunctive relief, regardless of whether considered in a
proceeding in equity or at law.  Subject to the approval of this Agreement and
the Contemplated Transactions by the shareholders of Seller having become
effective in accordance all Legal Requirements, the execution, delivery and
performance of this Agreement and all other agreements contemplated hereby have
been duly authorized by Seller.  The shareholder consents set forth in Section
3.2 of the Disclosure Schedule constitute the valid consents of shareholders of
Seller holding not less than 51.8% of the voting power of Seller entitled to
approve the Contemplated Transactions, and the resolution of Seller’s board of
directors set forth in Section 3.2 of the Disclosure Schedule constitutes a
valid, duly adopted resolution of such board satisfying any Legal Requirement
that Seller’s board of directors make a recommendation concerning approval of
this Agreement and the Contemplated Transactions by Seller’s shareholders.

                    3.3          Noncontravention.  Notwithstanding Sections
3.2, 4.17 and 4.21 and except as set forth on Section 3.3 of the Disclosure
Schedule, neither the execution and delivery of this Agreement, nor the
consummation of the transactions contemplated hereby, will (a) violate in any
material respect any Legal Requirement applicable to Seller or to which the
Company is subject, (b) violate any provision of Seller’s Governing Documents or
(c) conflict in any material respect with, result in a material breach of,
constitute a material default under, result in the acceleration of, create in
any party the right to accelerate, terminate, modify, or cancel, or require any
notice under any material agreement, contract, lease, license, instrument, or
other arrangement to which Seller is a party or by which Seller is bound or to
which any of Seller’s material assets are subject

12

--------------------------------------------------------------------------------




                    3.4          Membership Interests.  At the Closing, Seller
will hold of record and beneficially all of the membership interests of the
Company free and clear of any Encumbrances (other than restrictions under the
Securities Act and state securities laws).

                    3.5          No Brokers.  Seller has not entered into nor
will it enter into any contract, agreement, arrangement or understanding with
any Person, which will result in an obligation of Buyer or the Company to pay
any finder’s fee, brokerage commission or similar payment in connection with the
transactions contemplated hereby.

                    3.6          No Other Agreements to Sell Membership
Interests.  Seller has no legal obligation, absolute or contingent, to any other
Person to sell the Membership Interests, to sell any assets of the Company,
including assets to be contributed to the Company pursuant to the Contribution
Agreement, except in the Ordinary Course of Business, or to effect any merger,
consolidation or other reorganization of the Company or to enter into any
agreement related thereto.

ARTICLE IV.
REPRESENTATIONS AND WARRANTIES REGARDING THE SPA BUSINESS AND THE COMPANY

                         Seller hereby makes the representations and warranties
set forth below to Buyer as of the date hereof, notwithstanding anything to the
contrary in Article 5 of the Contribution Agreement and except as disclosed in
the Disclosure Schedule (with each disclosure set forth therein in any section
being deemed to be cross-referenced to each other section herein).

                    4.1          Organization and Good Standing.  Section 4.1 of
the Disclosure Schedule contains a complete and accurate list of the Company’s
jurisdiction of incorporation and any other jurisdictions in which it is
qualified to do business as a foreign corporation.  The Company is a limited
liability company duly organized, validly existing and in good standing under
the laws of Delaware, with full power and authority to conduct its business as
it is now being conducted, to own or use the properties and assets that it
purports to own or use, and to perform all its obligations under the Contracts. 
The Company is, or will be as of the Closing, duly qualified to do business as a
foreign limited liability company and is in good standing under the laws of each
state or other jurisdiction in which either the ownership or use of the
properties owned or used by it, or the nature of the activities conducted by it,
requires such qualification, except for such failure to be so qualified that,
individually or in the aggregate would not result in a Material Adverse Effect. 
Each P.C. is a professional corporation duly organized, validly existing and in
good standing under the laws of the state of its incorporation, except for such
failures to be duly organized, validly existing and in good standing that,
individually or in the aggregate, would not result in a Material Adverse
Effect.  Complete and accurate copies of the Governing Documents of the Company,
as currently in effect,  attached to the Disclosure Schedule as Exhibits A-1 and
A-2.

                    4.2          Capitalization.  The Membership Interests will,
at the Closing, represent the entire authorized capital of the Company.  The
Membership Interests will be, at the Closing, duly authorized, validly issued,
fully paid and nonassessable.  The Company has not issued any securities,
including, but not limited to, options, warrants or other securities convertible
into or exercisable for any equity capital of the Company.

13

--------------------------------------------------------------------------------




                    4.3          No Subsidiaries.  The Company does not own any
stock, partnership interest, membership interest, joint venture interest or any
other security or ownership interest issued by any other corporation, or by any
partnership, limited liability company, organization or other entity.

                    4.4          Non-contravention.  Except as set forth on
Section 4.4 of the Disclosure Schedule, neither the execution and the delivery
of this Agreement by Seller, nor the consummation of the transactions
contemplated hereby will (a) violate in any material respect any Legal
Requirement applicable to the Spa Business or to which the Spa Business is
subject, (b) violate any provision of the Company’s Governing Documents or (c)
conflict in any material respect with, result in a material breach of,
constitute a material default under, result in the acceleration of, create in
any party the right to accelerate, terminate, modify, or cancel, or require any
notice under any material agreement, contract, lease, license, instrument, or
other arrangement to which Seller or the Company is a party with respect to the
Spa Business or by which the Company is bound or to which any of the material
assets of the Spa Business are subject.

                    4.5          Consents and Approvals.  Except as set forth on
Section 4.5 of the Disclosure Schedule, no notice to, declaration, filing or
registration with, or permit from, any Governmental Body or authority, or any
other person or entity, is required to be made or obtained by the Company in
connection with the execution, delivery or performance of this Agreement by
Seller and the consummation of the Contemplated Transactions.

                    4.6          Financial Statements.  The annual consolidated
financial statements of Seller set forth in its most recent Annual Report on
Form 10-K, as amended (the “Annual Financial Statements”), filed with the
Securities and Exchange Commission (the “Commission”), and the interim
consolidated financial statements of Seller set forth in filings with the
Commission since the filing of its most recent Annual Report on Form 10-K (the
“Quarterly Financial Statements”) are true, correct and complete in all material
respects, have been prepared from and are in accordance with the books and
records of Seller and its Subsidiaries and have been prepared in conformity with
GAAP, and fairly present in all material respects the financial condition of
Seller as of the dates stated and the results of operations and cash flows of
Seller for the periods then ended in accordance with such practices.  The
unaudited proforma balance sheet of the operating dental spa centers which will
be transferred to the Company pursuant to the terms of the Contribution
Agreement and the non-professional retail operations of Seller (collectively,
the “Purchased Operations”) as of October 22, 2005 (the “Balance Sheet Date”)
and a statement of operations of the Purchased Operations for the 10-month
period ended October 22, 2005, are set forth in Section 4.6 of the Disclosure
Schedule (the “Company Financial Statements”).  The Company Financial Statements
represent Seller’s best estimate of the financial position and results of
operations of the Purchased Operations as of and for the period ended on the
Balance Sheet Date, and were derived from the Annual Financial Statements and
the Quarterly Financial Statements and are in accordance with the corrected
books and records of Seller and its Subsidiaries.  The pro-forma financial
statement of operations represents the direct revenue, cost, expense, and
contribution of the Purchased Operations. It excludes any allocation of
corporate selling, general and administrative expenses.

14

--------------------------------------------------------------------------------




Seller agrees to update the above-described financial statements not less than
two (2) days prior to Closing by delivering to Buyer (a) Seller’s Quarterly
Financial Statements as of December 31, 2005, if available at the time of
Closing;  (b) Seller’s unaudited balance sheet, income statement and statement
of changes in financial position, as of the most recent month-end preceding the
Closing, if available at time of the Closing;  and (c) the unaudited proforma
balance sheet and statement of operations of the Purchased Operations as of
December 31, 2005, if available at time of the Closing, and any month-end that
may have occurred between January 1, 2006 and the Closing, if available at the
time of the Closing.

                    4.7          Title to Assets;  Encumbrances.  Except as set
forth in the Company Financial Statements, Seller owns, and at the Closing the
Company will own, good and transferable title to all of the assets of the Spa
Business, free and clear of any Encumbrances other than those set forth on
Section 4.7 of the Disclosure Schedule and any Permitted Encumbrances.  To
Seller’s Knowledge, except as set forth on Section 4.7 of the Disclosure
Schedule, each of the assets of the Spa Business is in good repair and good
operating condition, ordinary wear and tear excepted, and is suitable for use in
the Ordinary Course of Business.

                    4.8          Accounts Receivable.  All Accounts Receivable
that are reflected on the Company Financial Statements or on the accounting
records of the Company as of the Closing Date represent or will represent valid
obligations owed to Seller with respect to the Spa Business.  To Seller’s
Knowledge, except as set forth on Section 4.8 of the Disclosure Schedule or
reflected in the Company Financial Statements, there is no contest, claim,
defense or right of setoff, other than returns in the Ordinary Course of
Business of Seller with respect to its conduct of the Spa Business, under any
Contract with any account debtor of an Account Receivable relating to the amount
or validity of such Account Receivable.

                    4.9          Inventories.  All Inventories of products
currently sold or used in the Ordinary Course of Business of the Spa Business,
including the product and spare parts inventories of Seller with respect to the
Spa Business, including those inventories stored at Oraceutical, LLC, consist of
a quality and quantity usable and saleable in the Ordinary Course of Business of
the Spa Business and are fit for the purpose for which they were procured or
manufactured in all material respects.  Inventories now on hand that were
purchased after the Balance Sheet Date were purchased in the Ordinary Course of
Business of the Company at a cost not materially exceeding market prices
prevailing at the time of purchase.  Section 4.9 of the Disclosure Schedules
sets forth a list of all inventory owned by the  Seller with respect to the Spa
Business which will be transferred to the Company pursuant to the Contribution
Agreement as well as a list of all inventory owned by Seller that is stored at
Oraceutical, LLC, in each case, as of October 22, 2005.

                    4.10          Taxes.  Seller has filed or caused to be filed
all state, local and federal Tax Returns related to the Spa Business including,
but not limited to, (a) those relating to P.C.s, and (b) all such Seller and
P.C. tax returns reporting activity for the period ended December 25, 2004, and
any interim periods in 2005 as required.  All such Tax Returns were filed in
timely manner and any Taxes owing pursuant to such returns have been fully
paid.  Neither Seller nor any P.C. is presently under audit with respect to any
such returns.  Seller and the P.C.s (with respect to the Spa Business prior to
the Contribution) were, and the Company and the P.C.s (since the Contribution)
have been, current on all employee withholding tax and sales and use tax
remittances, and all such remittances owing for the period ending on the Closing
Date shall be paid prior to or at Closing, except as set forth in Section 4.10
of the Disclosure Schedule.

15

--------------------------------------------------------------------------------




                    4.11          No Material Adverse Effect.  Since the Balance
Sheet Date, there has not been any event, violation, inaccuracy, circumstance or
other matter that has had or is certain to have (a) a material adverse effect on
the business, assets, properties, liabilities, results of operations, or
financial condition of the Spa Business or the Company or (b) a material adverse
effect on the ability of Seller to consummate the Contemplated Transactions or
on the ability of Seller or the other Licensors (as that term is defined in the
Spa License Agreement) to perform their respective obligations under this
Agreement, the Spa License Agreement, the Contribution Agreement or the other
agreements executed in connection with the Contemplated Transactions (each of
which being described in this Agreement as a “Material Adverse Effect”); 
provided, however, that none of the following shall be taken into account in
determining whether there has been a Material Adverse Effect:  (x) any adverse
change, event, development, or effect arising from or relating to (i) general
business or economic conditions affecting the industry in which the Spa Business
operates, (ii) national or international political or social conditions,
including the engagement by the United States in hostilities, whether or not
pursuant to the declaration of a national emergency or war, or the occurrence of
any military or terrorist attack upon the United States, or any of its
territories, possessions, or diplomatic or consular offices or upon any military
installation, equipment or personnel of the United States, (iii) financial,
banking, or securities markets (including any disruption thereof and any decline
in the price of any security or any market index), (iv) changes in United States
generally accepted accounting principles, (v) changes in law, rules,
regulations, orders, or other binding directives issued by any governmental
entity or (vi) the mere completion of any of the Contemplated Transactions, (y)
any existing, as opposed to future, event, occurrence, or circumstance with
respect to which Buyer has Knowledge and (z) any adverse change in or effect on
the Spa Business of the Company that is cured before the earlier of (1) the End
Date and (2) the date on which this Agreement is terminated pursuant to ARTICLE
VIII.

                    4.12          Employee Benefits.  Except as set forth in
Section 4.12 of the Disclosure Schedule, the Company, and Seller with respect to
the Spa Business, have no “employee benefit plans” as defined by Section 3(3) of
ERISA, specified fringe benefit plans as defined in Section 6039D of the Code,
or any other bonus, incentive-compensation, deferred-compensation,
profit-sharing, stock-option, stock-appreciation-right, stock-bonus,
stock-purchase, employee-stock-ownership, savings, severance, change-in-control,
supplemental-unemployment, layoff, salary-continuation, retirement, pension,
health, life-insurance, disability, accident, group-insurance, vacation,
holiday, sick-leave, fringe-benefit or welfare plan, or any other employee
compensation or benefit plan, agreement, policy, practice, commitment, contract
or understanding (whether qualified or nonqualified, currently effective or
terminated, written or unwritten) or any trust, escrow or other agreement
related thereto that are sponsored or maintained by the Company or Seller with
respect to the Spa Business or any trade or business (whether or not
incorporated) which is treated as a single employer with the Company within the
meaning of Section 414(b), (c), (m) or (o) of the Code (an “ERISA Affiliate”)
for any of their current or former employees, officers, non-employee directors
or consultants (collectively the “Employee Plans”).  Additionally, as of the
Closing Date the Company shall have no accrued but unpaid liabilities regarding
compensation or benefits to employees of the Company.

16

--------------------------------------------------------------------------------




                    4.13        Proprietary Rights.

                                   (a)          “Proprietary Rights” shall mean
all of the following proprietary rights that are owned by the Company upon the
Closing:  (i) all patents and patent applications (collectively, “Patents”),
(ii) all copyrights and registrations and applications therefor (collectively,
“Copyrights”), (iii) all trademarks, trade names and service marks
(collectively, “Marks”), (iv) all trade secrets, processes, proprietary
knowledge (collectively, “Trade Secrets”), (v) all computer programs and
software (except for shrink-wrap, readily available commercial software),
(collectively, “Software”), (vi) all Internet domain names, web sites or URL’s
(collectively, “Domain Names”), and (vii) and licenses, sublicenses or
agreements, other than the Spa License Agreement, in respect thereof
(collectively “Licenses”).  Section 4.13(a) of the Disclosure Schedule sets
forth the following Proprietary Rights:  (i) all Patents, (ii) all registered
Copyrights and applications therefor, (iii) all registered Marks and
applications therefor, (iv) all Trade Secrets material to the Spa Business, (v)
all Software material to the Spa Business, (vi) all Domain Names, and (vii) all
Licenses.  All Proprietary Rights will be fully transferable, alienable and
licensable by the Company and Buyer without restriction and without payment of
any kind to any third party.

                                   (b)          Except as set forth on Section
4.13(b) of the Disclosure Schedule, the Proprietary Rights and the rights
licensed by Seller and its affiliates to the Company pursuant to the Spa License
Agreement (the “Licensed Rights”) together constitute all of the intellectual
property rights necessary to the current operation of the Spa Business or used
exclusively in the Spa Business.

                                   (c)          Except as set forth on Section
4.13(c) of the Disclosure Schedule, none of the Proprietary Rights or Licensed
Rights is subject to any liens or has been hypothecated, sold, assigned or
licensed by Seller, Company or their respective affiliates to any third party. 
Except as set forth on Section 4.13(c) of the Disclosure Schedule, to Seller’s
Knowledge no Proprietary Right or Licensed Rights are subject to challenge,
claims of infringement or claims of invalidity or unenforceability, and, to
Seller’s Knowledge, no Proprietary Right or Licensed Right is being infringed
upon, misappropriated or violated by any Person.  All material registration,
maintenance and renewal fees in connection with the Proprietary Rights and
Licensed Rights have been paid, and all material documents, recordations and
certificates required to be filed in connection with the Proprietary Rights and
Licensed Rights have been filed with the relevant patent, trademark, copyright
or other domestic or foreign authorities, as the case may be, for the purpose of
prosecuting, establishing or perfecting ownership, and maintaining such
Proprietary Rights.

                                   (d)          To the Seller’s Knowledge, the
operation of the Spa Business, including the manufacture, sale and use of all
products manufactured, sold or used by the Spa Business and the provision of all
services provided by the Spa Business, as currently conducted by Seller, does
not infringe or misappropriate, and nor will the consummation of the
Contemplated Transactions or the Spa License directly cause the Spa Business or
the Company to infringe or misappropriate, any proprietary or intellectual
property rights of any Person or constitute unfair competition or trade
practices under the laws of the United States or of any state thereof.  Except
as set forth on Section 4.13(d) of the Disclosure Schedule, neither Seller nor
the Company nor any of their affiliates have received written notice from any
Person claiming that such operation or any act by the Company or Seller or any
affiliate conflicts with, infringes, or misappropriates any proprietary or
intellectual property rights of any Person or constitutes unfair competition or
trade practices under the laws of any jurisdiction (nor does Seller or the
Company have knowledge of any basis therefor).

17

--------------------------------------------------------------------------------




                                   (e)          No right, license or permission
to use any of the Marks (including the Marks included in the Licensed Rights) in
connection with the Spa Business or any business substantially similar to or
competitive with the Spa Business has been granted by Seller, the Company of any
of their respective affiliates to any Person other than the Company, except as
set forth in Section 9.5 and in connection with the sale of the Associated
Centers Business.  Except as set forth on Section 4.13(e) of the Disclosure
Schedule, no Marks (including Marks included in the Licensed Rights) have been
or are now involved in any opposition or cancellation proceedings, nor are any
such proceedings threatened to the Knowledge of Seller.

                                   (f)          To Seller’s Knowledge, no
Proprietary Right or Licensed Right is subject to any proceeding or outstanding
decree, order, judgment or settlement agreement or stipulation that restricts in
any manner the use of such right by the Company.

                                   (g)          Seller, Company and their
affiliates have taken reasonable steps to protect the confidential information
and Trade Secrets associated with or related to the Spa Business.

                                   (h)          Except as set forth in Section
9.5 and Section 9.6, neither this Agreement nor the transactions contemplated by
this Agreement, the Contribution Agreement or the Spa License Agreement (other
than the sale of the Associated Center Business), including the assignment to
Buyer or Company by operation of law or otherwise of any contracts or agreements
to which Seller or any affiliate is a party, will effect:  (i) either Buyer’s or
the Company’s granting to any third party any right to or with respect to any
intellectual property right owned by, or licensed to, either of Buyer or
Company;  or (ii) either Buyer or Company being obligated to pay any royalties
or other amounts to any third party in excess of those payable by Buyer or
Company, respectively, prior to the Closing.

                    4.14        Legal Compliance.  To Seller’s Knowledge, Seller
with respect to its conduct of the Spa Business and the Company have complied in
all material respects with all applicable Legal Requirements, including without
limitation, those of the Federal Trade Commission and State consumer fraud laws
relating to advertising in connection with the Spa Business.  Except as set
forth on Section 4.14 of the Disclosure Schedule, to Seller’s Knowledge, neither
Seller nor the Company is under investigation with respect to, or has been
charged with or given written notice of any material violation of, any of the
Legal Requirements applicable to the Company or the Spa Business, including
without limitation, those of the Federal Trade Commission and State consumer
fraud laws relating to advertising in connection with the Spa Business.  To
Seller’s Knowledge, no Proceeding is pending, and since January 1, 2005, no
notice has been received by Seller or the Company, asserting a violation of the
Federal Trade Commission or state consumer fraud laws relating to advertising in
connection with the Spa Business.  This Section 4.14. shall not constitute a
representation regarding any Legal Requirements that are more specifically
addressed by Section 4.19 or Section 4.26.

18

--------------------------------------------------------------------------------




                    4.15        Dental Regulations.  To Seller’s Knowledge, each
P.C. has been operated in compliance with, and each P.C. Dentist is in
compliance with, all applicable Legal Requirements, including but not limited to
those of applicable local Governmental Bodies regulating the practices of
dentistry, and each P.C. Dentist has all licenses required by applicable Legal
Requirements to practice dentistry in the Spa(s) in which such P.C. Dentist
practices.  Except as set forth on Section 4.15 of the Disclosure Schedules, no
P.C. nor any P.C. Dentist, to Seller’s Knowledge, is under investigation with
respect to, or has been charged with, or since January 1, 2005 has given written
notice of, any material violation of, any Legal Requirements applicable to the
P.C., P.C. Dentist or the Spas. 

                    4.16        Legal Proceedings.  Except as set forth in
Seller’s most recent Annual Report on Form 10-K filed with the Commission, as
amended, and in Seller’s filings with the Commission since the filing of its
most recent Annual Report on Form 10-K or in Section 4.16 of the Disclosure
Schedule, (a) there is no Proceeding pending or, to Seller’s Knowledge,
threatened against or materially adversely affecting the Company or Seller with
respect to Spa Business, Seller’s right and ability to consummate the
transactions contemplated by this Agreement, or that could reasonably be
expected to have a Material Adverse Effect, and (b) to Seller’s Knowledge, there
is no Proceeding pending or, to Seller’s Knowledge, threatened against or
materially adversely affecting any of the P.C.s.  Neither Seller, the Company
nor, to Seller’s Knowledge, any of the P.C.s is the subject of any pending or,
to Seller’s Knowledge, threatened claim for breach of warranty or product
liability.

                    4.17        Contracts.  Section 4.17 of the Disclosure
Schedule sets forth a true and accurate list of each material supplier,
manufacturer, customer, dental management or other Contract of Seller relating
to the Spa Business or of the Company, true and correct copies of which have
been made available to Buyer.  Each material Contract of Seller relating to the
Spa Business and of the Company is currently, and will be upon the Closing of
the Contemplated Transactions, valid and enforceable in accordance with the
terms thereof, subject in each case to the effect of applicable bankruptcy,
reorganization, insolvency, moratorium or similar laws affecting creditors’
rights generally and subject to the effect of general principles of equity,
including, without limitation, the possible unavailability of specific
performance or injunctive relief, regardless of whether considered in a
proceeding in equity or at law, except for such failures to be valid and
enforceable as would have a Material Adverse Effect. 

                    4.18        Absence of Certain Changes and Events.  Since
the Balance Sheet Date (a) there has not been any sale or other disposition,
except in the Ordinary Course of Business, of any material assets of the Company
or the Spas, or any material Encumbrance placed on any such material assets, (b)
there has been no material change in Seller’s accounting methods, principles or
practices with respect to the Spa Business except as has been required by GAAP
or any governing body relating to accounting principles, (c) there has been no
damage, destruction or loss (whether or not covered by insurance) to the
Contributed Assets which has a Material Adverse Effect, (d) Seller has, in all
material respects, operated the Spa Business in the Ordinary Course of Business
so as to preserve such business intact, to keep available to the Spa Business
the services of its employees, and to preserve the goodwill of the  suppliers,
customers, distributors and others having business relations with the Spa
Business, and (e) Seller has not taken any action and no event has occurred that
would violate the covenants of Section 6.2 of this Agreement had such action or
event have occurred after the date of this Agreement.

19

--------------------------------------------------------------------------------




                    4.19        Environmental Matters.  Except as set forth on
Section 4.19 of the Disclosure Schedule:

                                   (a)          To Seller’s Knowledge, Seller
(with respect to its operation of the Spa Business) and the Company have
materially complied and been in material compliance with all Environmental,
Health and Safety Requirements.

                                   (b)          Without limiting the generality
of the foregoing, Seller (with respect to its operation of the Spa Business) and
the Company have obtained, or will have obtained prior to the Closing, and
materially complied with, and have been in material compliance with, all
material permits, licenses and other authorizations that are required pursuant
to Environmental, Health and Safety Requirements for the operation of the Spas.

                                   (c)          Seller and the Company have not
received any written notice or report regarding any violation of Environmental,
Health and Safety Requirements, or any liabilities (whether accrued, absolute,
contingent, unliquidated or otherwise), including any investigatory, remedial or
corrective obligations, relating to the Spas or the Company arising under
Environmental, Health and Safety Requirements.

                                   (d)          This Section 4.19 contains the
sole and exclusive representations and warranties of Seller with respect to any
environmental, health, or safety matters, including without limitation any
arising under any Environmental, Health and Safety Requirements.

                    4.20        Labor Matters.  Neither Seller nor the Company
is a party to any labor agreement with respect to the employees of the Spa
Business with any labor organization, union, group or association, and there are
no employee unions (nor any other similar labor or employee organizations) under
local statutes, custom or practice.  Neither Seller nor the Company has
experienced any attempt by organized labor or its representatives to make Seller
or the Company conform to demands of organized labor relating to the employees
of the Spa Business or to enter into a binding agreement with organized labor
that would cover the employees of the Spa Business.  There is no labor strike or
labor disturbance pending or, to the best of Seller’s Knowledge, threatened
against Seller in its conduct of the Spa Business or the Company nor is any
grievance currently being asserted, and neither Seller nor the Company have
experienced a work stoppage or other labor difficulty.  Except as set forth on
Section 4.20 of the Disclosure Schedule, no discrimination, harassment and/or
retaliation claim or claim relating to wages, hours and benefits is pending or,
to Seller’s Knowledge, is threatened against any of Seller or the Company
relating to the Spa Business under the 1866 or 1964 Civil Rights Acts, as
amended, the Equal Pay Act, the Age Discrimination in Employment Act, as
amended, the Americans with Disabilities Act, the Family and Medical Leave Act,
the Fair Labor Standards Act, the Occupational Safety and Health Act or any
other federal law or any comparable state or local fair employment practices act
or law regulating discrimination, terms and conditions of employment or working
conditions, in the workplace with respect to Seller or the Company.

20

--------------------------------------------------------------------------------




                    4.21        Leases, Premises.  Section 4.21 of the
Disclosure Schedule lists all real property leases, subleases, amendments,
options, attornments and other leasehold interests to which the Company is a
party (the “Leases”).  All of the Leases are valid and binding, in full force
and effect and enforceable against Seller, with respect to the Spa Business, or
the Company and the other parties thereto in accordance with their terms,
subject to general principles of equity and laws of general application relating
to bankruptcy, insolvency, moratorium or similar laws affecting creditors’
rights generally, regardless of whether considered in a proceeding in equity or
at law, except for any failure to be in full force and effect which could
reasonably be expected to result in a Material Adverse Effect and expirations
after the date hereof in accordance with the terms thereof.  Neither the Company
nor, to Seller’s Knowledge, any other party thereto is in default under any
Lease, and Seller will not be in default under any such Lease at the time it is
assigned or otherwise transferred to the Company, in each case, which default
could reasonably be expected to result in a Material Adverse Effect.  Such
leased properties are not subject to any Encumbrances (other than Permitted
Encumbrances) that would interfere with or impair the present use thereof in the
Ordinary Course of Business of the Company.

                    4.22        Suppliers.  Section 4.22 of the Disclosure
Schedule lists the top seven (7) suppliers of the Spa Business during Seller’s
last full fiscal year and the products each such supplier provided during such
fiscal year.  Except as set forth on Section 4.22 of the Disclosure Schedule, no
such supplier has indicated to Seller in writing within the past year that it
will stop, or decrease the rate of supplying products or services, as
applicable.  Section 4.22 of the Disclosure Schedule sets forth a list at
December 31, 2005 of all purchase orders with any supplier whose purchase orders
for products used in the Spas exceeded $10,000 on such date.

                    4.23        Brokers or Finders.  Neither Seller nor the
Company has any liability or obligation to pay any fees or commissions to any
broker, finder, or agent with respect to the transactions contemplated by this
Agreement for which Buyer could become liable or obligated.

                    4.24        Powers of Attorney.  There are no outstanding
powers of attorney (a) executed on behalf of the Company or (b) executed on
behalf of Seller and materially affecting the Spa Business.

                    4.25        Sale of Products.  To Seller’s Knowledge, no
Product manufactured or sold by or for Sellers has been the subject of any
recall or other similar action, and no event has occurred, and no condition or
circumstance exists, that is reasonably likely to (with or without notice or
lapse of time) directly or indirectly give rise to or serve as a basis for any
such recall or other similar action relating to any such product. 

21

--------------------------------------------------------------------------------




                    4.26        FDA and Regulatory Matters.

                                   (a)          With respect to the teeth
whitening products of Seller used in the operation of the Spa Business in the
Ordinary Course of Business, including lighting devices and gel kits supplied to
the Spas and tooth paste, mouth wash, whitening pens and other products supplied
through the Spas and distributors to consumers (collectively, the “Products”),
Seller and the other Licensors under the Spa License Agreement have obtained all
Governmental Authorizations listed on Section 4.26 of the Disclosure Schedule
(“Regulatory Licenses”) in connection with the design, development, labeling,
sale, distribution and promotion of the Products.  To Seller’s Knowledge Seller
and the other Licensors under the Spa License Agreement are in compliance in all
material respect with the terms and conditions of each Regulatory License.

                                   (b)          To Seller’s Knowledge, Seller
and the other Licensors under the Spa License Agreement are in compliance in all
material respects with all United States Food and Drug Administration (“FDA”)
and similar state and local laws applicable to the maintenance, compilation and
filing of reports, including medical device reports, with regard to the Products
other than any failure to be in compliance which would not have a Material
Adverse Effect.  Sellers have not received any applicable written adverse event
reports related to the Products, including any Medical Device Reports (as
defined in 21 CFR 803).

                                   (c)          Except as set forth on Section
4.26 of the Disclosure Schedule, neither Seller nor any other Licensors under
the Spa License Agreement has received any written notice or other written
communication from the FDA or any other Governmental Body (i) contesting the
pre-market clearance or approval of, the uses of or the labeling and promotion
of any of the Products or (ii) otherwise alleging any violation of any laws by
Sellers.

                                   (d)          All written (including
electronic) filings with and submissions to the FDA and any other Governmental
Body made by Seller and the other Licensors under the Spa License Agreement with
regard to the Products were true, accurate and complete in all material respects
as of the date made.

                                   (e)          This Section 4.26 contains the
sole and exclusive representations and warranties of Seller in this Agreement
with respect to any regulatory compliance with any Regulatory Licenses or Legal
Requirements imposed by the FDA or comparable international authorities.

                    4.27        Sufficiency of Assets.  Except as set forth in
Section 4.27 of the Disclosure Schedule, the Contributed Assets and Licensee’s
rights under the Spa License Agreement constitute all of the assets, tangible
and intangible, of any nature whatsoever, used exclusively in or necessary to
operate the Spa Business, in each case, substantially in the manner currently
operated by Seller.

                    4.28        NO OTHER REPRESENTATIONS OR WARRANTIES.  EXCEPT
FOR THE REPRESENTATIONS AND WARRANTIES CONTAINED IN ARTICLE III OR THIS ARTICLE
IV, SELLER MAKES NO REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, WRITTEN OR
ORAL.

22

--------------------------------------------------------------------------------




ARTICLE V.
REPRESENTATIONS AND WARRANTIES OF BUYER

                         Buyer hereby makes the representations and warranties
set forth below to Seller as of the date hereof.

                    5.1          Organization and Good Standing.  Buyer is a
limited liability company duly organized, validly existing and in good standing
under the laws of the State of Iowa, with full power and authority to conduct
its business as it is now conducted.

                    5.2          Authorization of Transaction.  Buyer has full
power and authority (including full corporate power and authority) to execute
and deliver this Agreement and to perform its obligations hereunder. This
Agreement constitutes the valid and legally binding obligation of Buyer,
enforceable in accordance with its terms and conditions, subject in each case to
the effect of applicable bankruptcy, reorganization, insolvency, moratorium or
similar laws affecting creditors’ rights generally and subject to the effect of
general principles of equity, including, without limitation, the possible
unavailability of specific performance or injunctive relief, regardless of
whether considered in a proceeding in equity or at law.  The execution, delivery
and performance of this Agreement and all other agreements contemplated hereby
have been duly authorized by Buyer.

                    5.3          Non-Contravention.  Neither the execution and
the delivery of this Agreement, nor the consummation of the transactions
contemplated hereby will (i) violate in any material respect any Legal
Requirement applicable to Buyer or to which Buyer is subject, (ii) violate any
provision of either of Buyer’s Governing Documents or (iii) conflict in any
material respect with, result in a material breach of, constitute a material
default under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify, or cancel, or require any notice under any
material agreement, contract, lease, license, instrument, or other arrangement
to which Buyer is a party or by which Buyer is bound or to which Buyer’s assets
are subject.  Buyer does not need to give any notice to, make any filing with,
or obtain any authorization, consent, or approval of any government or
governmental agency in order for the parties to consummate the transactions
contemplated by this Agreement.

                    5.4          Consents and Approvals.  No notice to,
declaration, filing or registration with, or authorization, consent or approval
of, or permit from, any domestic or foreign governmental or regulatory body or
authority, or any other person or entity, is required to be made or obtained by
Buyer in connection with the execution, delivery and performance of this
Agreement and the consummation of the Contemplated Transactions.

                    5.5          Legal Proceedings.  There is no Proceeding
pending that has been commenced against Buyer and that challenges, or may have
the effect of preventing, delaying, making illegal or otherwise interfering
with, any of the Contemplated Transactions. To Buyer’s Knowledge, no such
Proceeding has been threatened.

23

--------------------------------------------------------------------------------




                    5.6          Brokers or Finders.  Neither Buyer nor any of
its Representatives has incurred any obligation or liability, contingent or
otherwise, for brokerage or finders’ fees or agents’ commissions or other
similar payment in connection with the Contemplated Transactions.

                    5.7          Investment. 

                         Buyer (i) understands that the Membership Interests
have not been registered under the Securities Act, or under any state securities
laws, (ii) is acquiring the Membership Interests solely for its own account for
investment purposes, and not with a view to the distribution thereof, (iii) is a
sophisticated investor with knowledge and experience in business and financial
matters, (iv) has received certain information concerning Seller and the Company
and has had the opportunity to obtain additional information as desired in order
to evaluate the merits and the risks inherent in holding the Membership
Interests and (v) is able to bear the economic risk and lack of liquidity
inherent in holding the Membership Interests.

ARTICLE VI.
COVENANTS PRIOR TO CLOSING

                    6.1          Access and Investigation.  Subject to Buyer’s
obligations under ARTICLE XI, between the date of this Agreement and the Closing
Date, and upon reasonable advance notice received from Buyer, Seller shall, and
Seller shall cause the Company to, afford Buyer and its Representatives
reasonable access, during regular business hours, to the Company’s personnel,
properties, Contracts, Governmental Authorizations, books and records and other
documents and data, such rights of access to be exercised in a manner that does
not unreasonably interfere with the operations of the Company.  In addition,
Buyer shall have the right to inspect the Company’s assets and properties, at
Buyer’s sole cost and expense, for purposes of determining the physical
condition and legal characteristics of such assets and properties.  In the event
that, as a result of any such investigation, Buyer has Knowledge of any fact
that makes untrue any representation or warranty of Seller hereunder, Buyer
shall promptly (but in no event later than the third (3rd) business day) provide
to Seller written notice of such fact.  Seller shall, and Seller shall cause the
Company to, furnish to Buyer during such period all such information and copies
of such documents concerning the Company that Buyer or its legal counsel may
reasonably request and cause Seller’s Representatives to reasonably cooperate
with Buyer’s Representatives in connection with such review and examination.

                    6.2          Operation of the Spa Business.  Between the
date of this Agreement and the Closing or the earlier termination of this
Agreement pursuant to ARTICLE VIII, except as contemplated by this Agreement
Seller shall, with respect to the Spa Business, and Seller shall cause the
Company to:

                                   (a)          conduct the Spa Business in the
Ordinary Course of Business;

                                   (b)          use commercially reasonable
efforts to preserve intact its current business organization, keep available the
services of its officers, employees and agents and maintain its relations and
good will with suppliers, customers, landlords, creditors, employees, agents,
the P.C.’s and others having business relationships with it with respect to the
Spa Business;

24

--------------------------------------------------------------------------------




                                   (c)          maintain the Contributed Assets
and the assets subject to Company’s rights under the Spa License Agreement in a
state of repair and condition that is consistent with the Ordinary Course of
Business of the Spa Business and repair, restore or replace in the Ordinary
Course of Business any such assets that are destroyed or damaged, except for
damage in the Ordinary Course of Business;

                                   (d)          comply with all material Legal
Requirements and material contractual obligations applicable to the operations
of the Spa Business;

                                   (e)          not modify or amend any of the
Governing Documents of the Company;

                                   (f)          not sell or transfer any
Contributed Assets or assets subject to Licensee’s rights under the Spa License
Agreement, other than sales of inventory in the Ordinary Course of Business or
in connection with the sale of the Associated Centers Business;

                                   (g)          not enter into a material
Contract relating to the Spa Business (for purposes of this provision, Contracts
that are consistent with Contracts that Seller has entered into in the Ordinary
Course of Business prior to the date of this Agreement, other than international
distribution agreements, shall not be considered material), other than leases
for real property replacing any Lease which, pursuant to its terms, is expected
to expire on or prior to the Closing;

                                   (h)          except in compliance with the
terms of this Agreement, not effect or become a party to any business
combination transaction involving the Spa Business or the sale of the
Contributed Assets;

                                   (i)          not enter into any transaction
or take any other action with respect to the Spa Business or the Contributed
Assets that would cause or constitute a breach of any representation or warranty
made by Seller in this Agreement if (i) such representation or warranty had been
made as of the time of such transaction or action or (ii) such representation or
warranty had been made as of the Closing Date;

                                   (j)          cooperate with Buyer, as
reasonably requested by Buyer, in identifying the Governmental Authorizations
required by Buyer to operate the international retail aspects of the Spa
Business; 

25

--------------------------------------------------------------------------------




                                   (k)          maintain all books and records
of the Spa Business in the Ordinary Course of Business; 

                                   (l)          continue marketing efforts and
expenditures in relation to the Spa Business in the Ordinary Course of Business,
except for the cessation of marketing efforts and expenditures in connection
with the consummation of the sale of the Associated Center Business;  and

                                   (m)          not agree, commit or offer (in
writing or otherwise) to take any of the actions described in clauses (a)
through (l) of this Section 6.2, provided, however, nothing in sections (a)
through (l) shall preclude Seller from consummating the sale of the Associated
Centers Business and the buyer thereof becoming the successor Licensor under the
Spa License Agreement, provided the consummation of such transaction does not
preclude Seller from consummating the Contemplated Transactions on the terms and
conditions set forth in this Agreement.

                    6.3          Negative Covenant.  Except as otherwise
expressly permitted herein, between the date of this Agreement and the Closing
Date, Seller shall not and shall cause the Company not to, without the prior
written consent of Buyer, (a) take any affirmative action, or fail to take any
reasonable action within its control, as a result of which any of the changes or
events described in Sections 4.11 or 4.18 would be likely to occur, (b) make any
material modification to any material Contract or Governmental Authorization
relating to the Spa Business other than as contemplated by this Agreement or the
Contribution Agreement or in the Ordinary Course of Business, or (c) allow the
levels of Inventories to vary materially from the levels customarily maintained.

                    6.4          Required Approvals.  As promptly as practicable
after the date of this Agreement, Seller shall, and Seller shall cause the
Company to, make all filings required by Legal Requirements to be made by it or
the Company in order to consummate the Contemplated Transactions.  Seller also
shall, and Seller shall cause the Company to, use commercially reasonable
efforts to cooperate with Buyer and its Representatives with respect to all
filings that Buyer elects to make or, pursuant to Legal Requirements, shall be
required to make in connection with the Contemplated Transactions.  Seller also
shall, and Seller shall cause the Company to, use commercially reasonable
efforts to cooperate with Buyer and its Representatives in obtaining all
Consents.

                    6.5          Notification.  Between the date of this
Agreement and the Closing, Seller shall promptly notify Buyer in writing if
Seller becomes aware of (a) any fact or condition that causes or constitutes a
material breach of any of Seller’s representations and warranties made in this
Agreement or (b) the occurrence after the date of this Agreement of any fact or
condition that would or be reasonably likely to (except as expressly
contemplated by this Agreement) cause or constitute a material breach of any
such representation or warranty had that representation or warranty been made as
of the time of the occurrence of, or Seller’s discovery of, such fact or
condition.  Should any such fact or condition require any change to the
Disclosure Schedule, Seller shall promptly deliver to Buyer an update to the
Disclosure Schedule specifying such change.  Such update shall be deemed to
supplement and amend Seller’s representations and warranties and the Disclosure
Schedule for all purposes under this Agreement, except that if such update is a
material change to the Disclosure Schedule or Seller’s representations or
warranties hereunder, such update shall not be deemed to supplement or amend the
Disclosure Schedule for the purpose of determining whether the condition set
forth in Section 7.2(a) has been satisfied or for the purpose of allowing Buyer
to terminate this Agreement under ARTICLE VIII.  During the same period, Seller
also shall promptly notify Buyer of the occurrence of any material breach of any
covenant of Seller in this ARTICLE VI or of the occurrence of any event that may
make the satisfaction of the conditions in Section 7.1 impossible.

26

--------------------------------------------------------------------------------




                    6.6          No Negotiation.

                                   (a)          From the date hereof until the
earlier of termination of this Agreement or the Closing, Seller and its
Representatives will not, and Seller shall cause the Company and its
Representatives not to, directly or indirectly, (i) initiate, solicit or
encourage any inquiries or the making of any proposal with respect to or (ii)
engage or participate in negotiations concerning, provide any nonpublic
information or data to, or have any discussions with, any person other than
Buyer relating to any Spa Business Combination;  provided, however, that prior
to the effective date of the required Seller shareholder vote to adopt and
approve this Agreement, this Section 6.6(a) shall not prohibit Seller from
furnishing nonpublic information regarding Seller or the Spa Business to, or
entering into discussions with, any Person in response to a Superior Offer or an
offer that is reasonably expected to lead to a Superior Offer that is submitted
to Seller by such Person (and not withdrawn) if (A) the Board concludes in good
faith, after having taken into account the advice of its outside legal counsel,
that such action is required in order for the Board to comply with its fiduciary
obligations to Seller’s shareholders under applicable law, (B) Seller gives
Buyer three (3) Business Days prior written notice of the identity of such
Person and of Seller’s intention to furnish information to, or enter into
discussions with, such Person, and (C) Seller receives from such Person an
executed confidentiality agreement containing customary limitations on the use
and disclosure of all nonpublic information furnished to such Person by or on
behalf of Seller.  Seller acknowledges and agrees that any action inconsistent
with any of the provisions set forth in the preceding sentence by any
Representative of Seller shall be deemed to constitute a breach of this Section
6.6 by Seller.

                                   (b)          Seller shall be entitled to
provide a summary of the provisions of this Section 6.6 to third parties who, on
an unsolicited basis after the date hereof, contact Seller or its
Representatives concerning a Spa Business Combination so long as Buyer is
concurrently notified of such contact.

                    6.7          Shareholder Approval.  Notwithstanding the
provisions of Section 6.4, Seller will file an Information Statement pursuant to
Regulation 14(C) of the Exchange Act (the “Information Statement”) with the
Commission as soon as practicable following the execution of this Agreement and
definitive documentation for the disposition of its Associated Center Business
and will mail such Information Statement to its shareholders as promptly as
possible thereafter.  The Information Statement will describe in reasonable
detail the Contemplated Transactions and contain similar information regarding
the disposition of the Associated Center Business.  Seller shall grant Buyer and
its Representatives reasonable opportunity to review and comment on the relevant
portions Information Statement for a reasonable period prior to filing the
Information Statement with the Commission. 

27

--------------------------------------------------------------------------------




                    6.8          Seller Efforts to Satisfy Conditions.  Seller
shall use its commercially reasonable efforts to cause the conditions in Section
7.1 to be satisfied.

                    6.9          Lease Cash Deposits.  Buyer and Seller
acknowledge that Seller has made cash deposits with landlords under certain of
Seller’s Leases for the Spas and that, subject to and upon the Closing, Seller
transfers all of its rights in and to such cash deposits, up to an aggregate of
$846,000, to Buyer and disclaims any ownership in the same.

                    6.10         Required Approvals.  As promptly as practicable
after the date of this Agreement, Buyer shall make, or cause to be made, all
filings required by Legal Requirements to be made by it to consummate the
Contemplated Transactions.  Buyer also shall cooperate, and cause its
Representatives to cooperate, with Seller (a) with respect to all filings Seller
shall be required by Legal Requirements to make or which it elects to make and
(b) in obtaining all consents, approvals or authorizations identified in Section
7.1(b);  provided, however, that Buyer shall not be required to dispose of or
make any material change to its business, expend any material funds or incur any
other material burden in order to comply with this Section 6.10.

                    6.11         Replacement of Lease Security Instruments. 
Buyer shall enter into Lease Security Instruments in form and substance
satisfactory to the landlords under any Lease requiring the same to replace all
Lease Security Instruments made by Seller or any affiliate of Seller under such
Leases so that all such Lease Security Instruments made by Seller or any
affiliate of Seller shall have been released or terminated, at the option of
Seller, on or prior to Closing.  In the event any such landlord will not release
Seller or any of its affiliates or terminate the Lease Security Instruments,
Buyer shall indemnify Seller for all costs and expenses related to Seller’s
obligations under the Lease Security Instruments from and after the Closing
Date.

                    6.12         Buyer Efforts to Satisfy Conditions.  Buyer
shall use its commercially reasonable efforts to cause the conditions in Section
7.2 to be satisfied.

ARTICLE VII.
CONDITIONS TO CLOSING

                    7.1          Conditions to Seller’s Obligation to Close. 
Unless waived by Seller in writing, the obligation of Seller to consummate the
transactions to be performed by it in connection with the Closing shall be
subject to the satisfaction, on or prior to the Closing Date, of each of the
following conditions:

                                   (a)          All representations and
warranties of Buyer contained in this Agreement shall be true and correct in all
material respects at and as of the date of this Agreement and at and as of the
Closing Date, except as and to the extent that any such representation or
warranty expressly relates or is limited to an earlier date and except for
changes therein permitted or contemplated by this Agreement, and Buyer shall
have performed and satisfied in all material respects all agreements and
covenants required hereby to be performed by it prior to or on the Closing
Date;  and Buyer shall have delivered to Seller a certificate to such effect,
dated as of the Closing Date, signed on behalf of Buyer by an authorized officer
of Buyer;

28

--------------------------------------------------------------------------------




                                    (b)          Each of the Consents shall have
been obtained and shall be in full force and effect;

                                    (c)          Since the date of this
Agreement, there shall not have been commenced or threatened against Buyer any
Proceeding involving any challenge to, or seeking Damages or other relief in
connection with, any of the Contemplated Transactions;

                                   (d)          The approval of this Agreement
and the sale of the Membership Interests by the shareholders of Seller shall
have become effective in accordance with all Legal Requirements;

                                   (e)          There shall not be in effect any
Legal Requirement or any injunction or other Order that (i) prohibits the
consummation of the Contemplated Transactions and (ii) has been adopted or
issued, or has otherwise become effective, since the date of this Agreement; 
and

                                   (f)          All Lease Security Instruments
made by Seller or any affiliate of Seller under any Lease requiring the same
shall have been replaced with Lease Security Instruments in form and substance
satisfactory to the landlords under such Leases, and all such Lease Security
Instruments made by Seller or any affiliate of Seller shall have been released
or terminated, at the option of Seller.

                                   (g)          Buyer shall have caused the
Purchase Price to be delivered to Seller in accordance with Section 2.4.

                    7.2          Conditions to Buyer’s Obligations to Close. 
Unless waived by Buyer in writing, the obligation of Buyer to consummate the
transactions to be performed by it in connection with the Closing shall be
subject to the satisfaction, on or prior to the Closing Date, of each of the
following conditions.

                                    (a)          All representations and
warranties of Seller contained in this Agreement shall be true and correct in
all material respects at and as of the date of this Agreement and at and as of
the Closing Date, except as and to the extent that any such representation or
warranty expressly relates or is limited to an earlier date and except for
changes therein permitted or contemplated by this Agreement, and Seller and the
Company shall have performed and satisfied in all material respects all
agreements and covenants required hereby to be performed by them prior to or on
the Closing Date;  and Seller shall have delivered to Buyer a certificate to
such effect, dated as of the Closing Date, signed on behalf of Seller by an
authorized officer of Seller;

29

--------------------------------------------------------------------------------




                                   (b)          (i) Each of the consents,
authorizations or approvals identified in Section 7.2(a) of the Disclosure
Schedule (the “Required Consents”) shall have been obtained and shall be in full
force and effect, (ii) each of the consents, authorizations or approvals
identified in Section 7.2(b) of the Disclosure Schedule (the “PC Consents”)
shall have been obtained and shall be in full force and effect, except for the
failure to obtain such consents with respect to up to any two (2) of such P.C.s,
and (iii) each of the consents, authorizations or approvals identified in
Section 7.2(c) of the Disclosure Schedule (the “Other Consents” and, together
with the Required Consents and the PC Consents, the “Consents”) shall have been
obtained and shall be in full force and effect, except for such Other Consents
the failure of which to obtain would not have a Material Adverse Effect; 

                                   (c)          The approval of this Agreement
and the sale of the Membership Interests by the shareholders of Seller shall
have become effective in accordance with all Legal Requirements;

                                   (d)          Since the date of this
Agreement, there shall not have been commenced or threatened against Buyer any
Proceeding (i) involving any challenge to, or seeking Damages or other relief in
connection with, any of the Contemplated Transactions or (ii) that may have the
effect of preventing, delaying, making illegal, imposing limitations or
conditions on or otherwise materially interfering with any of the Contemplated
Transactions;

                                   (e)          Neither the consummation nor the
performance of any of the Contemplated Transactions will, directly or indirectly
(with or without notice or lapse of time), contravene or conflict with or result
in a violation of or cause Buyer to suffer any adverse consequence under (i) any
applicable Legal Requirement or Order or (ii) any Legal Requirement or Order
that has been published, introduced or otherwise proposed by or before any
Governmental Body;

                                   (f)          the Spa License Agreement shall
be in full force and effect;

                                   (g)          Seller shall have delivered to
Buyer a certificate of good standing of the Company dated as of a date no
earlier than fifteen (15) days prior to the Closing Date;

                                   (h)          Seller shall have delivered to
Buyer the formulas for those products used in the Spa Business that Seller is
permitted to manufacture under the Spa License; 

30

--------------------------------------------------------------------------------




                                   (i)          Seller and the Company shall
have consummated the Contribution Agreement, which agreement shall be in full
force and effect, and Seller shall have completed the transfer of assets to the
Company contemplated by the Contribution Agreement;

                                   (j)          The dissenting shareholders of
Seller, if any, shall have been paid, and accepted, the fair market value of
their shares as agreed with Seller, in accordance with the requirements of Utah
law, or Seller shall have established a reserve for such payments that, in the
good faith opinion of Seller, is adequate to cover payments to dissenting
shareholders;  and

                                   (k)          The Spa License Agreement shall
be in full force and effect, and not breached in any material respect by either
party thereto, as of the Closing Date.

ARTICLE VIII.
TERMINATION

                    8.1          Termination Events.  By notice given prior to
or at the Closing, subject to Section 8.2, this Agreement may be terminated as
follows:

                                   (a)          by mutual consent of Buyer and
Seller;

                                   (b)          by Buyer if there is a material
breach of any representation or warranty set forth in ARTICLE III or ARTICLE IV
hereof or any covenant or agreement to be complied with or performed by Seller
pursuant to the terms of this Agreement, and Seller shall fail to cure such
breach within thirty (30) days after receipt of notice from Buyer requesting
such breach to be cured;

                                   (c)          by Seller if there is a material
breach of any representation or warranty set forth in ARTICLE V hereof or any
covenant or agreement to be complied with or performed by Buyer pursuant to the
terms of this Agreement, and Buyer shall fail to cure such breach within thirty
(30) days after receipt of notice from Seller requesting such breach to be
cured;

                                   (d)          by Buyer if the satisfaction of
any condition in Section 7.2 by the End Date is or becomes impossible (other
than through the failure of Buyer to comply with its obligations under this
Agreement), and Buyer has not waived such condition on or before such date;

                                   (e)          by Seller if the satisfaction of
any condition in Section 7.1 by the End Date is or becomes impossible (other
than through the failure of Seller to comply with its obligations under this
Agreement), and Seller has not waived such condition on or before such date;

31

--------------------------------------------------------------------------------




                                   (f)          by Buyer or Seller if the
Closing shall not have occurred by April 30, 2006, (the “End Date”);  provided,
however, that the End Date shall be automatically extended by the number of days
in excess of ten (10) days from the filing of the preliminary Information
Statement pursuant to Regulation 14(C) of the Exchange Act with the Commission
to the receipt of clearance to mail such Information Statement in definitive
form to the shareholders of Seller;  provided further, that in all events and
notwithstanding the preceding clause, Buyer or Seller may terminate this
Agreement if the Closing has not occurred by May 31, 2006;  and provided
further, that the right to terminate this Agreement under this clause (f) shall
not be available to any party whose failure to fulfill any obligation under this
Agreement has been the cause of or resulted in the failure of the Closing to
occur on or before such date;  or

                                   (g)          by Seller, if prior to the
effective date of the Shareholder Consents, Seller receives a Superior Offer,
resolves to accept such Superior Offer and shall have given Buyer five (5) days
prior written notice of the intention to terminate pursuant to this provision
(provided that during the five days, if Buyer decides to increase its offer in
order to meet the Superior Offer, Seller shall engage in good faith negotiations
with Buyer).

                    8.2          Effect of Termination.

                                   (a)          Each party’s right of
termination under Section 8.1, is in addition to any other rights it may have
under this Agreement or otherwise, and the exercise of such right of termination
will not be an election of remedies.  If this Agreement is terminated pursuant
to Section 8.1, all obligations of the parties under this Agreement will
terminate, except that the obligations of the parties in this Section 8.2 and
ARTICLE XI and ARTICLE XII will survive, provided;  however, that, if this
Agreement is terminated because of a breach of this Agreement by the
non-terminating party or because one or more of the conditions to the
terminating party’s obligations under this Agreement is not satisfied as a
result of the non-terminating party’s failure to comply with its obligations
under this Agreement, the terminating party’s right to pursue all legal remedies
will survive such termination unimpaired.

                                   (b)          If (x) this Agreement is
terminated pursuant to Section 8.1(g) or (y) this Agreement is terminated
pursuant to Sections 8.1(b), 8.1(d) or 8.1(f) on account of the failure to
satisfy Section 7.2(c) due to (1) the revocation, termination, rescission or
modification of the Shareholder Consents with the consent of any shareholder or
beneficial owner of shares of Seller’s capital stock or (2) any other act of
Seller that is intended to prevent the satisfaction of Section 7.2(c), then
Buyer would incur expenses and may suffer direct and substantial damages, which
damages cannot be determined with reasonable certainty and, in order to
compensate Buyer for such damages, Seller shall pay Buyer one million, one
hundred and forty-three thousand dollars ($1,143,000) as liquidated damages (the
“Termination Fee”) by wire transfer in immediately available funds to an account
designated in writing by Buyer.  The Termination Fee will be payable within five
(5) business days after such termination.  Buyer shall be entitled to recover
any costs and expenses incurred in order to collect such Termination Fee or
enforce the covenants set forth in this subsection, with interest on the
Termination Fee at two percentage points over the then current prime rate of
Bank of America until paid in full.

32

--------------------------------------------------------------------------------




ARTICLE IX.
ADDITIONAL COVENANTS

                    9.1          Assistance in Proceedings.  Seller will
cooperate with Buyer and its counsel in the contest or defense of, and make
available its personnel and provide any testimony and access to its books and
records in connection with, any Proceeding involving or relating to any action,
activity, circumstance, condition, conduct, event, fact, failure to act,
incident, occurrence, plan, practice, situation, status or transaction on or
before the Closing Date involving Seller or the Company.

                    9.2          Customer and Other Business Relationships.  For
ninety (90) days after the Closing, Seller will, at Buyer’s sole expense,
cooperate in all reasonable respects with Buyer in its efforts to continue and
maintain for the benefit of Buyer those business relationships of Seller
existing prior to the Closing relating to the Spa Business, including
relationships with lessors, employees, regulatory authorities, licensors,
customers, suppliers and others.  Seller will refer to Buyer all inquiries
relating to the Company.

                    9.3          Retention of and Access to Records.  After the
Closing Date, Buyer shall retain for a period consistent with customary
record-retention practices those records of Seller delivered to Buyer.  Buyer
also shall provide Seller and their Representatives reasonable access thereto,
during normal business hours and on reasonable prior written notice, to enable
them to prepare financial statements or Tax Returns or deal with Tax audits. 
After the Closing Date, Seller shall provide Buyer and its Representatives
reasonable access to records of the Company, during normal business hours and on
reasonable prior written notice, for any reasonable business purpose specified
by Buyer in such notice.  Nothing set forth in this Section 9.3 shall alter or
modify the record and data retention obligations of the Company pursuant to the
Contribution Agreement.

                    9.4          Further Assurances.  The parties shall
cooperate reasonably with each other and with their respective Representatives
in connection with any steps required to be taken as part of their respective
obligations under this Agreement, and shall (a) furnish upon request to each
other such further information, (b) execute and deliver to each other such other
documents and (c) do such other acts and things, all as the other party may
reasonably request for the purpose of carrying out the intent of this Agreement
and the Contemplated Transactions.

                    9.5          Magic Mirror Product.  Buyer acknowledges that
Seller has used its Magic Mirror product in connection with the Associated
Center Business operations, and therefore to facilitate the use by Seller (or
any successor or assign of Seller’s Associated Center Business) in connection
with its Associated Center Business after Closing in approximately the same way
Seller has used the Magic Mirror product in connection with its Associated
Center Business before Closing, Buyer agrees as follows:  (i) Buyer hereby
grants to Seller (or any successor or assign of Seller’s Associated Center
Business) a right to access and use, wherever located, the manufacturing
specifications and tooling used in the manufacturing of the Magic Mirror
product, all upon reasonable notice and to the extent reasonably necessary to
allow Seller (or any successor or assign of Seller’s Associated Center Business)
to manufacture the Magic Mirror product in amounts generally consistent with
Seller’s use of the Magic Mirror product in its Associated Center Business
before Closing, (ii) Buyer hereby grants to Seller (or any successor or assign
of Seller’s Associated Center Business)

33

--------------------------------------------------------------------------------




a royalty-free, fully paid up, non-exclusive license, with right to sub-license
for manufacturing only, to (A) all Proprietary Rights associated with or
embodied in the Magic Mirror product and the manufacturing specifications and
tooling related to the Magic Mirror product (such Proprietary Rights, the “Magic
Mirror Rights”), and (B) make, have made, use, sell, and have sold any product
or service containing the Magic Mirror Rights in the professional dental
channel;  and (iii) Buyer shall use commercially reasonable efforts to assist
Seller (or any successor or assign of Seller’s Associated Center Business) in
any effort by Seller or its successor or assign to obtain manufacturing
contracts with Buyer’s current manufacturer of the Magic Mirror product to
enable Seller to manufacture the Magic Mirror product after Closing on the same
terms and conditions, including pricing, as are applicable to Buyer.

                    9.6          Webscheduler.  Buyer acknowledges that Seller
has used the Webscheduler Products in connection with the Associated Center
Business operations, and therefore to facilitate the use by Seller (or any
successor or assign of Seller’s Associated Center Business) in connection with
its Associated Center Business after Closing in approximately the same way
Seller has used the Webscheduler Products in connection with its Associated
Center Business before Closing, Buyer grants to Seller (or any successor or
assign of Seller’s Associated Center Business) a royalty-free, fully paid up,
non-exclusive license, with right to sub-license, to all Proprietary Rights
associated with or embodied in the Webscheduler Products.

                    9.7          Non-Competition.  For a period of two (2) years
from the Closing Date, neither Seller nor any of its shareholders or beneficial
owners of shares holding more than twenty percent of the voting interest in the
Company as of the date of execution of this Agreement will for themselves or for
any of their respective affiliates, engage in or manage a business (a
“Restricted Business”) of providing tooth whitening, orthodontics, veneers,
x-rays, cleaning and prophys to consumers through third party retail
establishments anywhere in the world;  provided, however, that nothing herein
shall prevent Seller and any successor or assign of Seller’s professional
dentist business from continuing to operate the Associated Center Business, as
such term is defined in the Contribution Agreement, or from acting as a supplier
of products or services to a Restricted Business or from continuing to exploit
any of the Excluded Assets, as defined in the Contribution Agreement.  Seller
shall cause any such shareholder or beneficial owner of shares holding more than
twenty percent of the voting interest in the Company to deliver to the Buyer at
or prior to the Closing a written instrument executed by such Person agreeing to
be bound by the provisions of this Section 9.7.

                    9.8          Inventory.  Buyer agrees to purchase from
Seller from time to time in the Ordinary Course of Business all of Seller’s
Inventory of gel procedure kits and retail products presently located at the
warehouse of Oraceutical, LLC and to assume any outstanding purchase orders for
additional gel procedure kits and retail products, in each case, for a purchase
price no greater than Seller’s cost for such products, plus reasonable shipping
and handling expenses, except for (a) such amounts which are used by Seller in
the Ordinary Course of Business and (b) such amounts as are required for
Seller’s Associated Center Business (or any successor or assign of Seller’s
Associated Center Business).

34

--------------------------------------------------------------------------------




                    9.9          Thai Spa.  Buyer acknowledges and agrees that
the equity owner of the Thai Spa other than Seller exercised its right to
purchase Seller’s interest in the Thai Spa under circumstances described in the
Shareholders Agreement Relating to BriteSmile Whitening Spa (Thailand) Limited,
dated as of April 5, 2005, by and between Seller and Dental Spa Co., Ltd., a
copy of which has been provided to Buyer (the “Thai Agreement”), and that the
Contemplated Transactions shall not include any transfer of such interest. 
Buyer further acknowledges that the Contributed Liabilities set forth in the
Contribution Agreement include an obligation of the Company to (a) supply to the
Thai Spa gel procedure kits, retail products and BS3000PB Lighting Devices for
the purchase prices set forth therein and (b) provide to the Thai Spa
authorization codes for each BS3000PB Lighting Devices used in the Thai Spa at
no charge.  Buyer agrees to accept and to cause the Company to perform such
obligations for eighteen (18) months, with an option to extend for an additional
twelve (12) months.

                    9.10          International Spa Rights.  Buyer acknowledges
that certain rights and obligations of Seller with respect to the creation of
dental spas in certain foreign jurisdictions arise under certain international
distribution agreements of Seller and that the Company’s sole interest in such
rights and obligations shall result from the assignment of such rights and
obligations to the Company as provided in the Spa License Agreement.  Seller
shall use its reasonable efforts to obtain the consent to the assignment of such
rights and obligations to the Company, or the waiver of such rights and
obligations;  provided that Seller shall be under no obligation to obtain any
such consents or waivers.  Seller shall promptly deliver to Buyer any such
consents and waivers which it obtains.

                    9.11          Transitional Services.  Prior to the Closing
Date, Buyer and Seller shall engage in good faith discussions to determine what,
if any, services Buyer will require from Seller for an interim period,
including, without limitation, with respect to IT systems, settings and software
supporting the flow and compilation of data between the Spas, Seller and
Seller’s banks and merchant clearing houses and the transition of such functions
to the Company and the Buyer, Sellers ability and willingness to provide any
such services, the duration of any such services and the amount to be charged in
respect of any such services, with the understanding that it may be appropriate
for Buyer and Seller to enter into a transition services agreement to record the
results of such discussions.

                    9.12          Tax Filings.  Seller shall use its
commercially reasonable efforts to make such filings (“Tax Filings”) with
appropriate federal, state and local Governmental Bodies as are required or
permitted by applicable law in the jurisdictions where the Spas are located to
determine the liability, if any, of Seller or the P.C.s for federal, state and
local income, sales, use, property or leasing tax attributable to the Spa
Business for periods prior to the Closing.  Seller shall pay all income, sales,
use and leasing taxes (“Pre-Closing Taxes”) due from or payable by any Person as
a result of the Tax Filings (except to the extent such Taxes are being contested
in good faith), and such Pre-Closing Taxes shall not be deemed to be Contributed
Liabilities for purposes of the Contribution Agreement.  From and after the
Closing, Buyer shall cause the Company to permit Seller to have reasonable
access to the facilities, books and records of the Spa Business to permit it to
prepare the Tax Filings and to defend against any claims that the Tax Filings
were not correct.  Seller agrees to promptly prepare and file its fiscal 2005
federal and state income tax returns and to promptly pay when due Taxes owed
thereunder except to the extent such Taxes are being contested in good faith.

35

--------------------------------------------------------------------------------




                    9.13          Repayment Obligations.  To the extent the
consummation of the Contemplated Transactions will give rise to any repayment
obligation or acceleration of any such obligation under any Contract of Seller
or its affiliates governing the terms of Seller’s or such affiliates’
indebtedness for borrowed money, Seller shall, or shall cause its affiliates to,
satisfy such obligations in accordance with the terms thereof.

                    9.14          Sales and Other Taxes on the Contemplated
Transactions.  In view of the possibility that the tax returns of Seller for
period up to and including the Closing Date may ignore the separate existence of
the Company, (a) Seller shall be responsible to pay, and shall promptly report
and pay, any and all sales and other taxes payable in any jurisdiction on the
transfer of any taxable property or otherwise pursuant to or arising from the
Contemplated Transactions (except to the extent such Taxes are being contested
in good faith);  and (b) Seller shall indemnify and hold harmless Buyer and the
Company from and against any and all use taxes or successor liability for sales,
property or other taxes, together with any and all interest and penalties
thereon, arising from or on account of the Contemplated Transactions, but not
arising from or on account of the operation of the Spa Business after the
Closing.

ARTICLE X.
INDEMNIFICATION;  REMEDIES

                    10.1          Survival.  All representations, warranties,
covenants and obligations in this Agreement, the Disclosure Schedule (as
supplemented by any updates to the Disclosure Schedule delivered pursuant to
Section 6.5) shall survive the Closing and the consummation of the Contemplated
Transactions for a period of (and claims based upon or arising out of such
representations, warranties, covenants and agreements may be asserted at any
time before the date which shall be) twelve (12) months following the Closing.

                    10.2          Indemnification and Reimbursement by Seller. 
Seller will indemnify and hold harmless Buyer and its affiliates, officers,
directors, members, agents and each of their respective heirs, successors,
assigns and executors (collectively, the “Buyer Indemnified Persons”), and will
reimburse the Buyer Indemnified Persons for any loss, liability, claim, damage,
expense (including costs of investigation and defense and reasonable attorneys’
fees and expenses but excluding any consequential, punitive or incidental
damages) whether or not involving a Third-Party Claim (collectively, “Damages”),
arising from or in connection with (a) any breach of any representation or
warranty made by Seller in this Agreement (as the same are modified by the
Disclosure Schedule and any updates thereto delivered pursuant to Section 6.5),
(b) any breach of any covenant or obligation of Seller in this Agreement, (c)
any brokerage or finder’s fees or commissions or similar payments based upon any
agreement or understanding made, or alleged to have been made, by any Person
with Seller (or any Person acting on their behalf) in connection with any of the
Contemplated Transactions, (d) any noncompliance with any fraudulent transfer
law in respect of the Contemplated Transactions or (e) any Liabilities relating
to or arising from the operation of Spa Business prior to the Closing Date other
than Contributed Liabilities (as such term is defined in the Contribution
Agreement).

36

--------------------------------------------------------------------------------




                    10.3          Indemnification and Reimbursement by Buyer. 
Buyer will indemnify and hold harmless Seller and its affiliates, officers,
directors, stockholders, agents and each of their respective heirs, successors,
assigns and executors (collectively, the “Seller Indemnified Persons”), and will
reimburse the Seller Indemnified Persons for any Damages, arising from or in
connection with (a) any breach of any representation or warranty made by Buyer
in this Agreement, (b) any breach of any covenant or obligation of Buyer in this
Agreement, (c) any brokerage or finder’s fees or commissions or similar payments
based upon any agreement or understanding made, or alleged to have been made, by
any Person with Buyer (or any Person acting on their behalf) in connection with
any of the Contemplated Transactions, or (d) any Contributed Liabilities (as
such term is defined in the Contribution Agreement) or Liabilities related to or
arising from the operation of the Company or the Spa Business from and after the
Closing Date.

                    10.4          Limitations on Amount.

                                     (a)          Except for any taxes payable
by Seller (including taxes reported by Seller on a return consolidating Seller’s
and the Company’s operations, sales or other activity on which taxes are due and
payable) and sought to be imposed on Buyer or Company, and subject to Section
10.4(c), Seller shall have no liability (for indemnification or otherwise) with
respect to claims under Section 10.2 until the total of all Damages with respect
to such matters exceeds Two Hundred and Fifty Thousand Dollars ($250,000) and
then only for the amount by which such Damages exceed such amount.

                                     (b)          Subject to Section 10.4(c),
Buyer will have no liability (for indemnification or otherwise) with respect to
claims under Section 10.3 until the total of all Damages with respect to such
matters exceeds Two Hundred and Fifty Thousand Dollars ($250,000) and then only
for the amount by which such Damages exceed such amount. 

                                     (c)          In no event shall any party
have liability (for indemnification or otherwise) for money damages in excess of
Five Million Dollars ($5,000,000).

                                     (d)          Claims for indemnification
with respect to (i) fraud, intentional misrepresentation, knowledge of a
deliberate or willful breach of any representations, warranties or covenants
under this Agreement, (ii) any Liability to a Third Party based on a
misappropriation or infringement of the proprietary rights of persons other than
Seller, Buyer, Company or Licensors or Licensee under the Spa License Agreement
directly resulting from a breach of any representation and warranty of Seller in
this Agreement, (iii) clause 10.2(e) or (iv) clause 10.3(d) shall not be subject
to any of the limitations set forth in this Section 10.4.

                                     (e)          This Article X shall be the
sole remedy at law of the parties with respect to monetary damages (except as
provided in Section 8.2(b));  provided, however, nothing contained herein shall
limit the ability of the parties to seek any equitable relief to which they may
be entitled.

37

--------------------------------------------------------------------------------




                    10.5          Third-Party Claims.

                                     (a)          Promptly after receipt by a
Person entitled to indemnity under Section 10.2 or 10.3 (an “Indemnified
Person”) of notice of the assertion of a Third-Party Claim against it, such
Indemnified Person shall give notice to the Person obligated to indemnify under
such Section (an “Indemnifying Person”) of the assertion of such Third-Party
Claim, provided that the failure to notify the Indemnifying Person will not
relieve the Indemnifying Person of any liability that it may have to any
Indemnified Person, except to the extent that the Indemnifying Person
demonstrates that the defense of such Third-Party Claim is prejudiced by the
Indemnified Person’s failure to give such notice.

                                     (b)          If an Indemnified Person gives
notice to the Indemnifying Person pursuant to Section 10.5(a) of the assertion
of a Third-Party Claim, the Indemnifying Person shall be entitled to participate
in the defense of such Third-Party Claim and, to the extent that it wishes
(unless the Indemnifying Person is also a Person against whom the Third-Party
Claim is made and the Indemnified Person determines in good faith that joint
representation would be inappropriate), to assume the defense of such
Third-Party Claim with counsel reasonably satisfactory to the Indemnified
Person.  After notice from the Indemnifying Person to the Indemnified Person of
its election to assume the defense of such Third-Party Claim, the Indemnifying
Person shall not, so long as it diligently conducts such defense, be liable to
the Indemnified Person under this ARTICLE X for any fees of other counsel or any
other expenses with respect to the defense of such Third-Party Claim, in each
case subsequently incurred by the Indemnified Person in connection with the
defense of such Third-Party Claim, other than reasonable costs of
investigation.  If the Indemnifying Person assumes the defense of a Third-Party
Claim, (i) no compromise or settlement of such Third-Party Claims may be
effected by the Indemnifying Person without the Indemnified Person’s consent
unless the sole relief provided is monetary damages that are paid in full by the
Indemnifying Person and (ii) the Indemnified Person shall have no liability with
respect to any compromise or settlement of such Third-Party Claims effected
without its consent.  If the Indemnified Person does not elect to assume the
defense of such Third-Party Claim, the Indemnifying Person will have no
indemnification obligations with respect to any compromise or settlement of a
Third Party Claim effected by the Indemnified Person without its consent, which
consent shall not be unreasonably withheld provided, that such consent may be
withheld unless such settlement or compromise includes a complete, unconditional
release with respect to such Third Party Claim.

                                     (c)          Notwithstanding the foregoing,
if an Indemnified Person determines in good faith that there is a reasonable
probability that a Third-Party Claim may adversely affect it other than as a
result of monetary damages for which it would be entitled to indemnification
under this Agreement, the Indemnified Person may, by notice to the Indemnifying
Person, assume the exclusive right to defend, compromise or settle such
Third-Party Claim, but the Indemnifying Person will not be bound by any
determination of any Third-Party Claim so defended for the purposes of this
Agreement or any compromise or settlement effected without its consent.

38

--------------------------------------------------------------------------------




                                     (d)          Notwithstanding the provisions
of Section 12.4, Seller hereby consents to the nonexclusive jurisdiction of any
court in which a Proceeding in respect of a Third-Party Claim is brought against
any Buyer Indemnified Person for purposes of any claim that a Buyer Indemnified
Person may have under this Agreement with respect to such Proceeding or the
matters alleged therein and agree that process may be served on Seller with
respect to such a claim anywhere in the world;  provided, however, that such
jurisdiction shall not have arisen solely out of such Buyer Indemnified Person’s
consent thereto, or failure to object to jurisdiction over such Buyer
Indemnified Person.

                                     (e)          With respect to any
Third-Party Claim subject to indemnification under this ARTICLE X:  (i) both the
Indemnified Person and the Indemnifying Person, as the case may be, shall keep
the other Person fully informed of the status of such Third-Party Claim and any
related Proceedings at all stages thereof where such Person is not represented
by its own counsel and (ii) the parties agree (each at its own expense) to
render to each other such assistance as they may reasonably require of each
other and to cooperate in good faith with each other in order to ensure the
proper and adequate defense of any Third-Party Claim.

                                     (f)          With respect to any
Third-Party Claim subject to indemnification under this ARTICLE X, the parties
agree to cooperate in such a manner as to preserve in full (to the extent
possible) the confidentiality of all Confidential Information and the
attorney-client and work-product privileges. In connection therewith, each party
agrees that:  (i) it will use commercially reasonable efforts, in respect of any
Third-Party Claim in which it has assumed or participated in the defense, to
avoid production of Confidential Information (consistent with applicable law and
rules of procedure) and (ii) all communications between any party hereto and
counsel responsible for or participating in the defense of any Third-Party Claim
shall, to the extent possible, be made so as to preserve any applicable
attorney-client or work-product privilege.

                    10.6          Other Claims.  A claim for indemnification for
any matter not involving a Third-Party Claim may be asserted by notice to the
party from whom indemnification is sought.

                    10.7          Insurance Proceeds.  To the extent that any
Damage is covered by insurance held by any Indemnified Person, or for which any
such party is a beneficiary, such Indemnified Person shall be entitled to
indemnification pursuant to this ARTICLE X only with respect to the amount of
Damages that are in excess of the proceeds received by such Indemnified Person
pursuant to such insurance.  If such Indemnified Person receives such insurance
proceeds prior to the time a claim hereunder is paid, then the amount payable by
the Indemnifying Person pursuant to such claim shall be reduced by the amount of
such insurance proceeds.  If such Indemnified Person receives such insurance
proceeds after such claim is paid, then upon receipt by such Indemnified Person
of any cash proceeds pursuant to such insurance up to the amount of the Damages
incurred by such Indemnified Person with respect to such claim, such Indemnified
Person shall repay to the applicable Indemnifying Person any portion of such
amount which was previously paid to such Indemnified Person in satisfaction of
such claim.  In addition, any Damages incurred by any Indemnified Person under
this ARTICLE X will be reduced by and shall be exclusive of any amounts
recovered or recoverable by the Indemnified Person pursuant to any
indemnification by, or indemnification agreement with, any third party.  If the
event that results in such Damages is or may be covered by insurance, then the
party holding such insurance shall submit a claim for insurance coverage prior
to asserting any claim for indemnification under this ARTICLE X;  provided,
however, no Indemnified Person shall be required to obtain a waiver of
subrogation from the carrier of any such insurance, and no indemnification
payment shall be reduced by any amount for which the respective carrier shall
have the right to assert subrogation.

39

--------------------------------------------------------------------------------




ARTICLE XI.
CONFIDENTIALITY

                    11.1          Definition of Confidential Information.

                                     (a)          As used in this ARTICLE XI,
the term “Confidential Information” includes any and all of the following
information of Seller, the Company or Buyer that has been or may hereafter be
disclosed in any form, whether in writing, orally, electronically or otherwise,
or otherwise made available by observation, inspection or otherwise by either
party (Buyer on the one hand or Seller and the Company on the other hand) or its
Representatives (collectively, a “Disclosing Party”) to the other party or its
Representatives (collectively, a “Receiving Party”):

                                                 (i)          all information
that is a trade secret under applicable trade secret or other law;

                                                 (ii)          all information
concerning product specifications, data, know-how, formulae, compositions,
processes, designs, sketches, photographs, graphs, drawings, samples, inventions
and ideas, past, current and planned research and development, current and
planned manufacturing or distribution methods and processes, customer lists,
current and anticipated customer requirements, price lists, market studies,
business plans, computer hardware and computer software and database
technologies, systems, structures and architectures;

                                                 (iii)          all information
concerning the business and affairs of the Disclosing Party (which includes
historical and current financial statements, financial projections and budgets,
tax returns and accountants’ materials, historical, current and projected sales,
capital spending budgets and plans, business plans, strategic plans, marketing
and advertising plans, publications, client and customer lists and files,
contracts, the names and backgrounds of key personnel and personnel training
techniques and materials, however documented) and all information obtained from
review of the Disclosing Party’s documents or property or discussions with the
Disclosing Party regardless of the form of the communication;  and

                                                 (iv)          all notes,
analyses, compilations, studies, summaries and other material prepared by the
Receiving Party to the extent containing or based, in whole or in part, upon any
information included in the foregoing.

40

--------------------------------------------------------------------------------




                                     (b)          Any trade secrets of a
Disclosing Party shall also be entitled to all of the protections and benefits
under applicable trade secret law and any other applicable law. If any
information that a Disclosing Party deems to be a trade secret is found by a
court of competent jurisdiction not to be a trade secret for purposes of this
ARTICLE XI, such information shall still be considered Confidential Information
of that Disclosing Party for purposes of this ARTICLE XI to the extent included
within the definition. In the case of trade secrets, each of Buyer and Seller
hereby waives any requirement that the other party submits, as a predicate to
obtaining an injunction or similar equitable relief, proof of the economic value
of any trade secret or post a bond or other security.

                    11.2          Restricted Use of Confidential Information.

                                     (a)          Each Receiving Party
acknowledges the confidential and proprietary nature of the Confidential
Information of the Disclosing Party and agrees that such Confidential
Information (i) shall be kept confidential by the Receiving Party, (ii) shall
not be used for any reason or purpose other than to evaluate and consummate the
Contemplated Transactions or as otherwise provided herein and (iii) without
limiting the foregoing, shall not be disclosed by the Receiving Party to any
Person, except in each case as otherwise expressly permitted by the terms of
this Agreement or with the prior written consent of an authorized representative
of Seller with respect to Confidential Information of Seller or the Company
(each, a “Seller Contact”) or an authorized representative of Buyer with respect
to Confidential Information of Buyer (each, a “Buyer Contact”).  Each of Buyer
and Seller shall disclose the Confidential Information of the other party only
to its Representatives who require such material for the purpose of evaluating
the Contemplated Transactions and are informed by Buyer or Seller, as the case
may be, of the obligations of this ARTICLE XI with respect to such information.
Each of Buyer and Seller shall (1) enforce the terms of this ARTICLE XI as to
its respective Representatives, (2) take such action to the extent necessary to
cause its Representatives to comply with the terms and conditions of this
ARTICLE XI and (3) be responsible and liable for any breach of the provisions of
this ARTICLE XI by it or its Representatives.

                                     (b)          Unless and until this
Agreement is terminated, Seller shall maintain as confidential any Confidential
Information of the Company or of Seller relating to the Company. 
Notwithstanding the preceding sentence, Seller may use any Confidential
Information of the Company or of Seller before the Closing in the Ordinary
Course of Business in connection with the transactions permitted by Section 6.2.

                                     (c)          From and after the Closing,
the provisions of Section 11.2(a) above shall not apply to or restrict in any
manner Buyer’s use or disclosure of any Confidential Information of the Company
or Seller relating to the Company.

                    11.3          Exceptions.  Sections 11.2(a) and 11.2(b) do
not apply to that part of the Confidential Information of a Disclosing Party
that a Receiving Party demonstrates (a) was, is or becomes generally available
to the public other than as a result of a breach of this ARTICLE XI by the
Receiving Party or its Representatives, (b) was or is developed by the Receiving
Party independently of and without reference to any Confidential Information of
the Disclosing Party, or (c) was, is or becomes available to the Receiving Party
on a nonconfidential basis from a third party not bound by a confidentiality
agreement or any legal, fiduciary or other obligation restricting disclosure. 
Seller shall not disclose any Confidential Information of Seller relating to the
Company in reliance on the exceptions in clauses (b) or (c) above.

41

--------------------------------------------------------------------------------




                    11.4          Legal Proceedings.  If a Receiving Party
becomes compelled in any Proceeding or is requested by a Governmental Body
having regulatory jurisdiction over the Contemplated Transactions to make any
disclosure that is prohibited or otherwise constrained by this ARTICLE XI, that
Receiving Party shall provide the Disclosing Party with prompt notice of such
compulsion or request so that the Disclosing Party may, at its sole expense,
seek an appropriate protective order or other appropriate remedy or waive
compliance with the provisions of this ARTICLE XI.  In the absence of a
protective order or other remedy, the Receiving Party may disclose that portion
(and only that portion) of the Confidential Information of the Disclosing Party
that, based upon advice of the Receiving Party’s counsel, the Receiving Party is
legally compelled to disclose or that has been requested by such Governmental
Body, provided, however, that the Receiving Party shall use reasonable efforts
to obtain reliable assurance that confidential treatment will be accorded by any
Person to whom any Confidential Information is so disclosed. The provisions of
this Section 11.4 do not apply to any Proceedings between the parties to this
Agreement.

                    11.5          Return or Destruction of Confidential
Information.  If this Agreement is terminated, each Receiving Party shall (a)
destroy all Confidential Information of the Disclosing Party prepared or
generated by the Receiving Party without retaining a copy of any such material,
(b) promptly deliver to the Disclosing Party all other Confidential Information
of the Disclosing Party, together with all copies thereof, in the possession,
custody or control of the Receiving Party or, alternatively, with the written
consent of a Seller Contact or a Buyer Contact (whichever represents the
Disclosing Party) destroy all such Confidential Information and (c) certify all
such destruction in writing to the Disclosing Party;  provided, however, that
(x) the Receiving Party may make use of the Confidential Information in the
course of any litigation involving the Disclosing Party provided that
confidential treatment for any such information is sought by the Receiving
Party, and (y) the Receiving Party may retain a list that contains general
descriptions of the information it has returned or destroyed to facilitate the
resolution of any controversies after the Disclosing Party’s Confidential
Information is returned.

ARTICLE XII.
GENERAL PROVISIONS

                    12.1          Expenses.  Except as otherwise provided in
this Agreement, each party to this Agreement will bear its respective fees and
expenses incurred in connection with the preparation, negotiation, execution and
performance of this Agreement and the Contemplated Transactions, including all
fees and expense of its Representatives.  If this Agreement is terminated, the
obligation of each party to pay its own fees and expenses will be subject to any
rights of such party arising from a Breach of this Agreement by another party.

42

--------------------------------------------------------------------------------




                    12.2          Public Announcements.  Any public
announcement, press release or similar publicity with respect to this Agreement
or the Contemplated Transactions will be issued, if at all, at such time and in
such manner as is jointly determined by Buyer and Seller, except as may be
required by any Legal Requirement.  Except with the prior consent of the other
party or as required by Legal Requirement, none of Seller, Buyer any of any of
their Representatives shall disclose to any Person (a) the fact that any
Confidential Information of Seller has been disclosed to Buyer or its
Representatives, that Buyer or its Representatives have inspected any portion of
the Confidential Information of Seller that any Confidential Information of
Buyer has been disclosed to Seller or their Representatives or that Seller or
their Representatives have inspected any portion of the Confidential Information
of Buyer or (b) any information about the Contemplated Transactions, including
the status of such discussions or negotiations, the execution of any documents
(including this Agreement) or any of the terms of the Contemplated Transactions
or the related documents (including this Agreement). Seller and Buyer will
consult with each other concerning the means by which Seller’s employees,
customers, suppliers and others having dealings with Seller will be informed of
the Contemplated Transactions, and Buyer will have the right to be present for
any such communication.

                    12.3          Assignments, Successors and No Third-Party
Rights.  No party may assign any of its rights or delegate any of its
obligations under this Agreement without the prior written consent of the other
party;  provided, however, Buyer shall have the right in its sole discretion to
assign its rights and delegate its obligations under this Agreement to a
corporation that Buyer may form and having Buyer as its sole shareholder as of
the effective date of such assignment and delegation provided, that no such
assignment shall relieve Buyer of its obligations or liabilities hereunder. 
Subject to the preceding sentence, this Agreement will apply to, be binding in
all respects upon and inure to the benefit of the successors and permitted
assigns of the parties.  Nothing expressed or referred to in this Agreement will
be construed to give any Person other than the parties to this Agreement any
legal or equitable right, remedy or claim under or with respect to this
Agreement or any provision of this Agreement, except such rights as shall inure
to a successor or permitted assignee pursuant to this Section 12.3, or with
respect to Seller’s obligation to indemnify and hold the Company harmless
pursuant to Section 10.8.

                    12.4          Jurisdiction.  Any Proceeding arising out of
or relating to this Agreement or any Contemplated Transaction may be brought in
the courts of the State of California, Contra Costa County, or, if it has or can
acquire jurisdiction, in the United States District Court for the Northern
District of California, and each of the parties irrevocably submits to the
exclusive jurisdiction of each such court in any such Proceeding, waives any
objection it may now or hereafter have to venue or to convenience of forum,
agrees that all claims in respect of the Proceeding shall be heard and
determined only in any such court and agrees not to bring any Proceeding arising
out of or relating to this Agreement or any Contemplated Transaction in any
other court.

                    12.5          Governing Law.  This Agreement will be
governed by and construed under the laws of the State of California without
regard to conflicts-of-laws principles that would require the application of any
other law.

                    12.6          Waiver;  Remedies Cumulative.  The rights and
remedies of the parties to this Agreement are cumulative and not alternative.
Neither any failure nor any delay by any party in exercising any right, power or
privilege under this Agreement or any of the documents referred to in this
Agreement will operate as a waiver of such right, power or privilege, and no
single or partial exercise of any such right, power or privilege will preclude
any other or further exercise of such right, power or privilege or the exercise
of any other right, power or privilege.

43

--------------------------------------------------------------------------------




To the maximum extent permitted by applicable law, (a) no claim or right arising
out of this Agreement or any of the documents referred to in this Agreement can
be discharged by one party, in whole or in part, by a waiver or renunciation of
the claim or right unless in writing signed by waiving or renouncing party, (b)
no waiver that may be given by a party will be applicable except in the specific
instance for which it is given and (c) no notice to or demand on one party will
be deemed to be a waiver of any obligation of that party or of the right of the
party giving such notice or demand to take further action without notice or
demand as provided in this Agreement or the documents referred to in this
Agreement.

                    12.7          Entire Agreement and Modification.  This
Agreement and the License Agreement supersede all prior agreements, whether
written or oral, between the parties with respect to its subject matter
(including any letter of intent and any confidentiality agreement between Buyer
and Seller) and constitute (along with the Contribution Agreement, Disclosure
Schedule, Exhibits and other documents delivered pursuant to this Agreement) a
complete and exclusive statement of the terms of the agreement between the
parties with respect to its subject matter. This Agreement may not be amended,
supplemented, or otherwise modified except by a written agreement executed by
the party to be charged with the amendment.

                    12.8          Notices.  All notices, consents, waivers and
other communications required or permitted by this Agreement shall be in writing
and shall be deemed given to a party when (a) delivered to the appropriate
address by hand or by nationally recognized overnight courier service (costs
prepaid), (b) sent by e-mail with a read receipt or confirmation of receipt by
the intended recipient or (c) received or rejected by the addressee, if
delivered by personal service in accordance with the federal or California rules
of civil procedure or sent by certified mail, return receipt requested, in each
case to the following addresses, or e-mail addresses and marked to the attention
of the person designated below (or to such other address, e-mail address or
person as a party may designate by notice to the other parties):

 

If to Seller:

BriteSmile, Inc.
460 North Wiget Lane
Walnut Creek, California 94598
Email:  nngo@britesmile.com
Attention:  Nhat Ngo

 

 

 

 

with a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, New York 10036
Email:  sbanker@skadden.com
Attention:  Stephen M. Banker, Esq.

 

 

 

 

If to Buyer:

Dental Spas, LLC
108 East Monroe
Fairfield, Iowa 52556
Email:  phirschhorn@primesitesinc.com
Attention:  Philip L. Hirschhorn, Manager

44

--------------------------------------------------------------------------------




 

with a copy to:

Thomas H. Makeig
Thomas H. Makeig, P.C.
500 North Third Street, Suite 213
Fairfield, Iowa 52556
Email:  tmakeig@makeiglaw.com

                    12.9          Severability.  If any provision of this
Agreement is held invalid or unenforceable by any court of competent
jurisdiction, the other provisions of this Agreement will remain in full force
and effect. Any provision of this Agreement held invalid or unenforceable only
in part or degree will remain in full force and effect to the extent not held
invalid or unenforceable.

                    12.10          Construction.  The headings of Articles and
Sections in this Agreement are provided for convenience only and will not affect
its construction or interpretation.

                    12.11          Time of Essence.  With regard to all dates
and time periods set forth or referred to in this Agreement, time is of the
essence.

                    12.12          Execution of Agreement.  This Agreement may
be executed in two (2) or more counterparts, each of which will be deemed to be
an original copy of this Agreement and all of which, when taken together, will
be deemed to constitute one and the same agreement. The exchange of copies of
this Agreement and of signature pages by facsimile transmission shall constitute
effective execution and delivery of this Agreement as to the parties and may be
used in lieu of the original Agreement for all purposes.  Signatures of the
parties transmitted by facsimile shall be deemed to be their original signatures
for all purposes.

[Remainder of Page Intentionally Left Blank]

45

--------------------------------------------------------------------------------




                    IN WITNESS WHEREOF, the parties hereto have executed and
delivered this Agreement as of the day and year first above written.

“BUYER”

 

“SELLER”

 

 

 

 

 

DENTAL SPAS, LLC,

 

BRITESMILE, INC.,

an Iowa limited liability company

 

a Utah corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ PHILIP L. HIRSCHHORN

 

By:

/s/ ANTHONY M. PILARO

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Name:

Philip L. Hirschhorn

 

Name:

Anthony M. Pilaro

Its:

Manager

 

Its:

Chairman

i

--------------------------------------------------------------------------------




TABLE OF CONTENTS

 

 

 

Page

 

 

 

--------------------------------------------------------------------------------

ARTICLE I. DEFINITIONS AND INTERPRETATION PROVISIONS

2

 

 

 

1.1

Definitions

2

 

1.2

Other Defined Terms

8

 

1.3

Interpretation Provisions

9

 

 

 

 

ARTICLE II. PURCHASE AND SALE OF MEMBERSHIP INTERESTS;  CLOSING

10

 

 

 

2.1

Sale of Membership Interests

10

 

2.2

Consideration for Membership Interests

10

 

2.3

Closing

10

 

2.4

Deliveries at Closing

11

 

2.5

Purchase Price Allocation

11

 

 

 

 

ARTICLE III. REPRESENTATIONS AND WARRANTIES REGARDING SELLER

12

 

 

 

3.1

Organization of Seller

12

 

3.2

Authorization of Transaction

12

 

3.3

Noncontravention

12

 

3.4

Membership Interests

13

 

3.5

No Brokers

13

 

3.6

No Other Agreements to Sell Membership Interests

13

 

 

 

 

ARTICLE IV. REPRESENTATIONS AND WARRANTIES REGARDING THE SPA BUSINESS AND THE
COMPANY

13

 

 

 

4.1

Organization and Good Standing

13

 

4.2

Capitalization

13

 

4.3

No Subsidiaries

14

 

4.4

Non-contravention

14

 

4.5

Consents and Approvals

14

 

4.6

Financial Statements

14

 

4.7

Title to Assets;  Encumbrances

15

 

4.8

Accounts Receivable

15

 

4.9

Inventories

15

 

4.10

Taxes

15

 

4.11

No Material Adverse Effect

16

 

4.12

Employee Benefits

16

 

4.13

Proprietary Rights

17

 

4.14

Legal Compliance

18

 

4.15

Dental Regulations

19

 

4.16

Legal Proceedings

19

 

4.17

Contracts

19

i

--------------------------------------------------------------------------------




 

4.18

Absence of Certain Changes and Events

19

 

4.19

Environmental Matters

20

 

4.20

Labor Matters

20

 

4.21

Leases, Premises

21

 

4.22

Suppliers

21

 

4.23

Brokers or Finders

21

 

4.24

Powers of Attorney

21

 

4.25

Sale of Products

21

 

4.26

FDA and Regulatory Matters

22

 

4.27

Sufficiency of Assets

22

 

4.28

NO OTHER REPRESENTATIONS OR WARRANTIES

22

 

 

 

 

ARTICLE V. REPRESENTATIONS AND WARRANTIES OF BUYER

23

 

 

 

5.1

Organization and Good Standing

23

 

5.2

Authorization of Transaction

23

 

5.3

Non-Contravention

23

 

5.4

Consents and Approvals

23

 

5.5

Legal Proceedings

23

 

5.6

Brokers or Finders

24

 

5.7

Investment

24

 

 

 

 

ARTICLE VI. COVENANTS PRIOR TO CLOSING

24

 

 

 

6.1

Access and Investigation

24

 

6.2

Operation of the Spa Business

24

 

6.3

Negative Covenant

26

 

6.4

Required Approvals

26

 

6.5

Notification

26

 

6.6

No Negotiation

27

 

6.7

Shareholder Approval

27

 

6.8

Seller Efforts to Satisfy Conditions

28

 

6.9

Lease Cash Deposits

28

 

6.10

Required Approvals

28

 

6.11

Replacement of Lease Security Instruments

28

 

6.12

Buyer Efforts to Satisfy Conditions

28

 

 

 

 

ARTICLE VII. CONDITIONS TO CLOSING

28

 

 

 

7.1

Conditions to Seller’s Obligation to Close

28

 

7.2

Conditions to Buyer’s Obligations to Close

29

 

 

 

 

ARTICLE VIII. TERMINATION

31

 

 

 

8.1

Termination Events

31

 

8.2

Effect of Termination

32

ii

--------------------------------------------------------------------------------




ARTICLE IX. ADDITIONAL COVENANTS

33

 

 

 

9.1

Assistance in Proceedings

33

 

9.2

Customer and Other Business Relationships

33

 

9.3

Retention of and Access to Records

33

 

9.4

Further Assurances

33

 

9.5

Magic Mirror Product

33

 

9.6

Webscheduler

34

 

9.7

Non-Competition

34

 

9.8

Inventory

34

 

9.9

Thai Spa

35

 

9.10

International Spa Rights

35

 

9.11

Transitional Services

35

 

9.12

Tax Filings

35

 

9.13

Repayment Obligations

36

 

9.14

Sales and Other Taxes on the Contemplated Transactions

36

 

 

 

 

ARTICLE X. INDEMNIFICATION;  REMEDIES

36

 

 

 

10.1

Survival

36

 

10.2

Indemnification and Reimbursement by Seller

36

 

10.3

Indemnification and Reimbursement by Buyer

37

 

10.4

Limitations on Amount

37

 

10.5

Third-Party Claims

38

 

10.6

Other Claims

39

 

10.7

Insurance Proceeds

39

 

 

 

 

ARTICLE XI. CONFIDENTIALITY

40

 

 

 

11.1

Definition of Confidential Information

40

 

11.2

Restricted Use of Confidential Information

41

 

11.3

Exceptions

41

 

11.4

Legal Proceedings

42

 

11.5

Return or Destruction of Confidential Information

42

 

 

 

 

ARTICLE XII. GENERAL PROVISIONS

42

 

 

 

12.1

Expenses

42

 

12.2

Public Announcements

43

 

12.3

Assignments, Successors and No Third-Party Rights

43

 

12.4

Jurisdiction

43

 

12.5

Governing Law

43

 

12.6

Waiver;  Remedies Cumulative

43

 

12.7

Entire Agreement and Modification

44

 

12.8

Notices

44

 

12.9

Severability

45

 

12.10

Construction

45

iii

--------------------------------------------------------------------------------




 

12.11

Time of Essence

45

 

12.12

Execution of Agreement

45

EXHIBITS

EXHIBIT A:     CONTRIBUTION AGREEMENT

EXHIBIT B:     SPA LICENSE AGREEMENT

iv

--------------------------------------------------------------------------------